El Juez Asociado Se. MaoLeaby,
emitió la opinión del Tribunal.
En el presente caso, se trata de un recurso de apelación interpuesto por el Hon. Eiscal General de Puerto Rico contra sentencia dictada por el Tribunal de Distrito.dp *294San Juan, el 17 de Junio de 1904, en una demanda conten-cioso-aclministratóva entablada por Don Mauricio Guerra y Don Arturo Guerra, contra una resolución del Te-sorero de Puerto Pico, referente al efecto de concesiones qué alegan habérseles hecho con respecto á la hacienda denominada “Blandito”, de acuerdo con la Ley de Colo-nias Agrícolas.
Bajo el gobierno español, los Señores Guerra gozaron de una rebaja en las contribuciones impuestas sobre su hacienda conocida por “Blandito”, en virtud de una ley establecida en'España en 3 de Junio de 1868, y que des-pués se hizo extensiva á varias de las Colonias, y entre otras, á Puerto Rico. Al ocurrir la ocupación americana, dicha ley fué dejada en vigor hasta la adopción de la Ley de Rentas Internas del 31 de Enero de 1901, conocida co-munmente por la “Ley Hollander” que derogó ó trató de derogar todas las demás leyes referentes á contribuciones impuestas sobre bienes raíces, y otras contribuciones en Puerto Rico, y creó un sistema de contribuciones entera-mente nuevo, ideado al estilo americano. Bajo la Ley Hollander, se hizo el reparto de la hacienda “Blandito” en la misma forma que el de otros terrenos en Puerto Rico, pero antes de que dicha ley empezase á regir, en lo. de Julio de 1901, Don Mauricio y Don Arturo Guerra pre-sentaron al Tesoro una petición, solicitando que se les permitiese continuar pagando su contribución por dicha hacienda de caña lo mismo que antes, ó sea á razón de treinta y un pesos anuales, ó diez y ocho dollars y sesen-ta centavos, en moneda americana.
El Tesorero de Puerto Rico, Hon. W. E. Willoughby, oyó la opinión del Eiseal General con respecto á este asun-, to, y fué informado de que la hacienda “Blandito” esta-'ba sujeta á la imposición de contribuciones lo mismo que otros terrenos; y que la Ley Hollander había derogado los beneficios de la Ley referentes á Colonias Agrícolas, en virtud de la cual se reclamaba la rebaja. La resolución *295del Tesorero puede expresarse sustancialmente en el tex-to del dictámen emitido por la Oficina del Fiscal General en 31 de Diciembre de 3903, cuj^o dictámen es como sigue:
“Soy fie parecer que estos propietarios, que pretenden que sus terrenos están exentos de paga-r contribución, en virtud de riña ley española, han sido culpables de tal negligencia que les priva de que la administración reconozca esa exención. Con arreglo á la ley de Rentas, podían acudir á la Junta de Revisión, y de ésta al Consejo Ejecutivo, y de esta manera hubiesen podido obtener una resolución autorizada acerca de si era ó no procedente el reparto. Si se arguye que tal procedimiento es para la revisión del reparto in ioto, hay moti-vo suficiente p:ara decir que esto confirma la aserción de que fué in-tención de la ley de rentas, establecer un sistema tributario uni-forme, someter todas las propiedades á la contribución y no reconocer exención alguna. Bajo el punto de vista administrativo, la ley de Rentas debe ser así interpretada, especialmente en vista-del texto 'de los artículos 1 y 2 y de dicha ley. El artículo 1 establece el impuesto de 112 del 3% sobre toda propiedad mueble ó inmueble. El .artículo 2 dice que toda propiedad no expresamente exentada, debe estar sujeta á tributación según se previene por la presente. El 'artículo 3 con-tiene las exenciones expresas á que se ha hecho referencia anterior-mente. La subdivisión B: del artículo 3 especifica las propiedades exentas de pagar contribución, según las leyes de los Estados Uni-dos. El caso de los señores Guerra no está comprendido en nin-guna otra exención especificada en el artículo 3..
La exención que se reclama en virtud de los artículos 7 y 8, de la Ley de Colonias Agrícolas, no era en la forma de un contrato he-cho por el Estado con sus ciudadanos, sino era en la naturaleza de un privilegio especial ó indulgencia. Ira soberanía que dió, pudo qui-tar, derogando la ley, ó suspendiendo la continuación del favor especial concedido. Esa prerrogativa de soberanía pasó á la Legisla-tura de Puerto Rico. El Tratado de París, en su artículo 8, dice “que la cesión no podrá de ninguna manera perjudicar la propie-dad ó los derechos que por la ley le corresponden á la pacífica pose-sión de propiedades de todas clases de una provincia, etc., ó de un individuo particular.” Pero esto se .refiere á la cesión por Es-paña á los Estados Unidos, de propiedades del dominio público y de la Corona: no reconoce una mera'concesión de exención del pago de contribuciones por un número de .años, como una propiedad ó como un derecho de propiedad, La exención concedida por los artícu-*296los 7’y 8 de la Ley de Colonias-Agrícolas, está en contradicción con la intención de la Legislatura de Puerto Rico de imponer contribu-ción á toda propiedad no exentada expresamente en el artículo 3 de la Ley; y esos artículos, por lo.tanto, están sujetos á las disposicio-eiones del artículo 111, que derogan todas las leyes, decretos y orde-nanzas que estén en contradicción con la Ley de rentas.
Los funcionarios encargados de administrar la ley de Rentas, deben aplicarla con respecto á las propiedades, imponiendo la con-tribución á debido tiempo, la cual constituirá un derecho de re-tención sobre la propiedad si no se paga. Los Señores Guerra po-drán entonces hacer valer su exención por la vía judicial que tie-nen expedita. ’ ’
Oon arreglo á las leyes de Puerto Rico vigentes en esa época, los citados contribuyentes, en vez de seguir el cur-so indicado en el último párrafo del dictámen emitido por la Oficina del Fiscal General, se valieron del procedimien-to conocido por “Gontencioso-administrativo”, y transfi-rieron la cuestión bajo dicho procedimiento á la Corte de Distrito de San Juan, que en 16 de Enero de 1904, dictó sentencia á. su favor. En la petición presentada por los demandantes al seguir su causa ante dicho Tribunal de Distrito, se consigna su reclamación sustancialmente co-mo sigue:
“Don Mauricio Guerra, y Don Arturo Guerra, dueños de la cita-da finca, acudieron al Ilon. Tesorero de esta Isla, en ocho de Mayo de mil novecientos uno, manifestándole que desde el 18 de Agosto de mil ochocientos noventa y seis, se habían concedido á dicha finca los beneficios de los artículos 7 y 8 de la Ley de Colonias Agrícolas, ó sea que durante diez años contados desde aquella fecha, sólo paga-rían en concepto de contribución territorial, la suma que hasta en-tonces habían satisfecho, ó sean treinta y un pesos provinciales anua-les; equivalentes á diez y ocho dollars sesenta centavos, según lo hizo saber la Administración Central de Contribuciones y Rentas á la Al-caldía de Vega-baja, en oficio de once de Marzo de mil ochocientos noventa y ocho. Que á pesar del cambio de-soberanía ocurrido en la Isla, ño se había alterado-esa contribución, por haberse respetado su privilegio en armonía con el artículo 8o. del Tratado de París. *297Y que esto no obstante, el Tasador del Distrito de Yega-ba,]a había valorado la finca de los exponentes para imponerle contribución con arreglo al llamado Bill Hollander, por lo que acudían al Hon. Teso-rero, para que se dispusiera que se respetara su concesión corno se había hecho hasta entonces, á pesar de que durante el Gobierno Mili-tar del General Henry, varió el sistema de tributación, estableciendo entonces el d'e la Cartilla Guía del Dr. Coll y Tosté. En dicho escri-to y otro que presentaron en veinte de Agosto del propio año de mil novecientos uno, maifestaron también los peticionarios que cuando adquirieron la finca en mil ochocientos noventa y cinco, estaba com-pletamente abandonada y sin cultivo desde hacía más de quince años, mientras que en la fecha de sus solicitudes, aparecían sembradas en ella doscientas cincuenta cuerdas de caña, que pronto se eleVarían á trescientas, para lo cual habían tenido que hacer gastos cuantiosos en desaguar poyales ó pantanos, tumbar montes y malezas, y otros trabajos extraordinarios, que solo al áuiparo de los beneficios que les dispensaba la Ley de Colonias Agrícolas, se habían decidido á emprender. Que esa Ley se había dictado no para proveer de Rentas al Tesoro de Puerto Rico, sino para estimular el fomento agrícola de sus terrenos que habrían permanecido improductivos á no ser por aquella sabia y generosa léy; que al conceder á los dueños de esas tierras, el privilegio de pagar una exigua contribución durante cierto número de años, beneficiaba también al Tesoro público, pues una vez 'corrido el plazo, se encontraba con predios ricos y fecundos, que 'contribuirían con largueza al sostenimiento de las cargas públicas. Y por último que la sección 111 de la Ley para proveer de Rentas al Pueblo de Puerto Rico, al derogar como derogaba todas las de-más que estuviesen en oposición con ella, sólo se refería á las que establecían otros sistemas de tributación anteriores á la promulga-ción del Bill Hallander, con el mismo fin que éste; pero no á la ley de Colonias Agrícolas, que no habiéndose promulgado con ese objeto, sino con el de estimular el fomento y desarrollo de la Agri-cultura de la Isla, no lia sido derogada, y continúa vigente.
En nueve de Diciembre del repetido año de mil novecientos uno, acudieron de nuevo los Señores Guerra al Hon. Tesorero, suplicando les comunicase la resolución, dada á sus anteriores escritos, y enton-ces recayó la de once 'del repetido mes de Diciembre de mil nove-cientos uno, en que, de acuerdo con lo consultado por el Acting Attorney General, 'desestimó la pretensión de los Señores Guerra por los siguientes fundamentos: lo. Por haber sido negligentes en no acudir oportunamente á la Junta de Revisión y al Consejo Ejecutivo, *298como pudieron haberlo hecho con arreglo á la ley de Rentas, en cuyo ('.aso se hubiera resuelto si procedía valorar ó no su inca. 2o. Por-que el espíritu de rliclia ley de Rentas había sido y era el de establece.!1 un sistema tributario uniforme en que toda propiedad fuese tasa-da sin reconocer excepción -alguna. 3. Porque según las Seccio-nes una y dos de dicha ley; toda propiedad no exenta expresamente, está sujeta á tributación, y entre.las excepciones expresas que de-termina su sección tercera, ninguna comprende el caso ele los Seño-res Guerra. 4o. Porque la soberanía que dió el privilegio, pudo quitarlo, suspendiendo -1a continuación del favor especial concedido, y porque esa prerrogativa de la soberanía pasó á la Legislatura de Puerto Rico con motivo del cambio de dominación ocurrido en esta Isla. 5o. Porque si bien el .artículo 8o. del Tratado de París res-petó Id propiedad y los derechos de todas clases á ella relativos, correspondientes á una Provincia ó individuo particular, ese sólo se contrae á las pro-piedades de dominio público ó de la Corona, sin que pueda aplicarse á una exención del pago de contribuciones 'durante cierto tiempo. Y 6o. Porque la exención concedida por las Secciones 7 y 8 de la Ley de Colonias Agrícolas, está en.con-tradicción con el espíritu ele la Ley de Rentas de imponer contri-bución á toda propiedad no exenta expresamente por ella, siendo evidente, por tanto, que está 'comprenda .dentro de su sección 111, que deroga todas las leyes y disposiciones que se opongan á la ley de Rentas.
La referida resolución gubernativa termina manifestando que los -Seño,res Guerra podían recabar su exención por la vía judicial que tenían expedita; y en su consecuencia, en veinte y uno -de Febre-ro del año próximo pasadlo, acudieron los Señores Guerra á este Tribunal, -acompañando copia de la comunicación del Gobierno General .ele la Isla, de diez y ocho de Agosto de mil ochocientos noventa y seis, comprensiva de la. concesión del beneficio de la Ley -de Co-lonias Agrícolas y la original del Señor Tesorero, denegando su pre-tensión, así como su traducción, interponiendo el oportuno recur-so eontencioso-administrativo contra esa resolución .que vulneraba un derecho preexistente, y suplicando que habiéndolo por interpuesto se reclamase de la Administración el expedido gubernativo.
En provisto del veinte y uno de Febrero, se accedió á esa solicitad, mandando reclamar el expediente administrativo, y con escrito de cinco de Abril, presentaron los Señores Guerra dos recibos, fecha, diez de Marzo del propio año, de haber pagado por el segundo se-mestre del .año económico de mil novecientos uno á mil novecientos *299dos, la contribución territorial de cincuenta .dollars, .setenta y nue-ve centavos, é igual suma por la contribución municipal, cuyos reci-bos se mandaron agregar á los autos en la propia fecha. En diez y nueve de Junio, recibido el expediente administrativo reclamado, se mandó dar visita de él y de los demás antecedentes á los reurren-tes, para que formulasen su demanda 'dentro de veinte días, cuyo plazo se les prorrogó é diez días más, y dentdo de ellos la presentó su representante, Licenciado Don Hilario Ouevillas, fundándola en ciertos hechos consignados detalladamente.”
En el Tribunal de Distrito,, el Eiscal presentó primera-mente una excepción previa contra la demanda, que fue considerada y desechada por el Tribunal. Entonces se contestó la demanda, haciéndose la defensa de acuerdo con las indicaciones hechas en el dictamen del Eiscal General Interino. Se practicó la prueba de la que puede de-cirse que probó los hechos esenciales alegados por los re-feridos contribuyentes, sin justificar las conclusiones le-gales sostenidas por los mismos como dimanadas de dichos hechos. Algunos de los puntos establecidos por el representante del Gobierno, no fueron tomados en consi-deración por el Tribunal sentenciador, habi endóselas de-sestimado probablemente en la providencia desechando la excepción previa, y no aparecen haber sido resueltas en la sentencia dictada.
Para poder comprender mejor el presente caso, se transcribirá la sentencia literalmente; Dicha sentencia es- como sigue:
“En la Ciudad de San Juan de Puerto Rico, á diez y seis de Enero de mil novecientos cuatro; visto este recurso contencioso ad-ministrativo promovido por Don Arturo y Don Mauricio Guerra, defendidos, por el Abogado Don Hilario Ouevillas, y en el acto del juicio, por Don Antonio Sarmiento, contra tina resolución del Teso-rero de. Puerto Rico, de once ele Diciembre de mil novecientos uno, desestimando la pretensión de aquéllos, de que continuara aplicán-dose á la finca propiedad de los mismos denominada “Blandito”, los beneficios coneedídoles .al amparo de la Ley de Colonias Agrícolas, *300por.el Gobierno General de la Isla dorante la soberanía de Espa-ña, — ler. Resultando: que el Abogado Don Hilario 'Cuevillas, á nom-bre de Don Mauricio y Don Arturo-Guerra, interpuso en tiempo y for ma el recurso contencioso-administrativo contra una resolución de la Administración, por haber desconocido ésta á sus representados los be-neficios -de la Ley de Colonias Agrícolas á que se había acogido para el .cultivo, explotación y saneamiento de una finca, propiedad de aque-llos, denominada “Blandito”, situada en la jurisdicción de Vega-baja, compuesta de trescientas sesenta y siete hectáreas, tres áreas de extensión, de las que ochenta y siete hectáreas, cincuen-ta áreas y cinco centiáreas eran poyales excesivamente húmedos, cié-negas y lugares pantanosos; y las restantes doscientas sesenta y ocho hectáreas, noventa y cuatro áreas y cinco centiáreas' eran terreno inculto hacía más de quince años. — 2o. Resultando: que reclamado el expediente administrativo de la -autoridad correspondiente, y re-cibido éste se dió vista con los demás antecedentes á los recurrentes, para que en el término de treinta días; prorrogable por diez más. formulasen la correspondiente demanda conteneiosa-administrativa, al expirar el cuál, lo hizo á nombre de los recurrentes el mencio-nado Letrado Sr. Cuevillas, bajo los siguientes hechos: que sus re-presentados eran dueño de la finca “Blandito”, de trescientas se-tenta y siete hectáreas y tres áreas, sita en la jurisdicción de Vega-Ba-ja: que de esa extensión, -ochenta y siete hectáreas, cincuenta áreas y cinco centiáreas, eran poyales, ciénegas y pantanos, y el resto de la fin-ca, terreno inculto hacía más de quince años; que sus representados se acogieron á la Ley de Colonias Agrícolas, vigente en Puerto Rico en 1883, pues de otra manera no era posible cultivar y hacer fructífera tal propiedad, y coñudos los trámites correspondientes, se dictó el decreto contenido en el oficio acompañado tu su demanda, concedien-do á sus patrocinados el 'derecho -de la Ley de Colonias Agrícolas á que antes -se ha hecho referencia; que -con tal motivo ha venido cul-tivándose la finca -de los Señores Guerra bajo lo ordenado por el decreto referido: que para hacer respetar éstos sus derechos acu-dieron á la Tesorería General, la que después de varios trámites dictó la resolución recurrida, que fue comunicada á los interesados en once de Diciembre de mil novecientos uno; que contra esa reso-lución -que causa esta-do y vulnera un -derecho preexistente, se in-terpuso .recurso contencioso-administrativo contra la Administración, que f-ué -admitido por auto de veinte y un-o -de Febrero de mil nove-cientos dos: que con escrito de cinco de Abril del propio año, acom-pañaron los recibos del pago de las -contribuciones, sin perjuicio *301de recurrir contra semejante cobro; que después del cambio de so-. beranía se respetó el dereeho concedido á los dueños de la finca “Blan-dito ’ ’, según consta de un documento y varios recibos de contribucio-nes que acompañaban; que al formalizarse la planilla para el pago de la contribución Hollander en la columna correspondiente á las observaciones, se hizo constar el beneficio de que disfrutaba dicha finca, como acogida á la ley de colonias agrícolas, concedido por el Gobierno Español, á pesar de lo que el Tasador se limitó sencilla y llanamente á tasar la finca, alegando que no era de su compe-tencia resolver asuntos de esta índole, por cuya .causa se acudió al Tesorero el que' á su vez pasó el asunto al Attorney General, quien desestimó la petición; que la finca “Blandito” está completamente desaguada y saneada, lo que se ha conseguido á costa de muchos gastos y sacrificios, que en modo, alguno se hubiesen hecho si no hu-biese estado en vigor la Ley de Colonias Agrícolas, y si no se hu-biese tenido la certeza de que los derechos por. ella concedidos ha-bían de ser estables y permanentes; que cuando el General -Henry >. varió el sistema contributivo de la Isla, se respetó el derecho de los propietarios de la finca “Blandito”, teniendo que pagar por aquel sistema, cada cuerda de primera, un dollar de contribución anual, las de segunda, cincuenta centavos, y las de tercera, veinti-cinco, á pesar de lo cual “Blandito” continuó pagando la misma contribución de treinta pesos provinciales al Estado, con arregla á la concesión hecha, y á lo dispuesto por la Ley. de Colonias Agrí-colas; y finalmente, que interponía la correspondiente demanda con tendoso-administrativa dentro del término concedido para ello, supli-cando que previos los trámites legales se declarase con lugar - la demanda, y se condenase á la administración á que respetase la concesión' hecha á los dueños de la finca “Blandito”, devolvien-do las contribuciones indebidamente cobradas, y anulando la reso-lución recurrida del Tesorero General de Puerto Rico, de fecha once de Diciembre de 1.901; interesando por un otrosí, la apertu-ra de los autos á prueba. — 3er. Resultando: que admitida la deman-da, se confirió traslado á la Administración, para que la contes-tase en el término de veinte días, y antes de evacuar el traslado alegó la excepción dilatoria de defecto legal en el modo de pro-poner la demanda, por no estar formulada con claridad la preten-sión deducida por los reclamantes, como lo requieren los artícu-los 42 y 46 de la Ley de lo -Contencioso-administrativo, excepción que,- corridos les trámites legales, fué declarada sin lugar por sen-tencia de quince 'de Abril de 1903, — 4o. Resultando: que con-*302cedido to nuevo término de quince días para contestar la de-manda, lo hizo el Assistant Attorney 'General bajo los siguientes hechos: que en 8 de Muyo de 3901, los Señores Mauricio y Arturo Guerra dirigieron al Tesorero de Puerto Rico un escrito, hacien-do el historial de la finca en cuestión, consignando que aquella á la fecha de la concesión, estaba formada por improductivos poya-les y pantanos, y hoy la forman tierras de buena calidad, entre ellas, trescientas cuerdas de caña, terminando por solicitar que la Administración sólo podía compelerles .al pago por toda contribu-ción, de diez y ocho dollars sesenta centavos, hasta 1906; dicho es-crito fue remitido por la Tesorería á 'la Oficina del Attorney General, que lo devolvió debidamente informado; que el Tesorero resolvió el caso y se lo comunicó á los interesados, transcribiendo en ]a comu-nicación expedida al efecto, el informe de la Oficina del Attorney General, concluyendo por denegar la petición deducida por los de-mandantes, á que anteriormente se ha hecho referencia; y que contra esa resolución del Tesorero, interpusieron los Señores Guerra el co-rrespondiente recurso conteneioso-administrativo, .terminando por su-plicar que previos los trámites de rigor, se declarase sin lugar la demanda, absolviendo de ella á la Administración, y resolviendo que los demandantes vienen obligados á satisfacer por la finca Blandito, las contribuciones que establece la ley de la Asamblea Legislativa, aprobada en 31 de Enero de 1901, que de una manera implícita deroga la Ley de Colonias Agrícolas invocada por los recurrentes, como funda-mento de su pretensión. — 5o. Resultando . que habiendo solicitado la parte actora la apertura de este juicio á prueba, se recibió el juicio á dicho trámite, señalándose el término improrrogable de diez días para proponer toda la que fuese pertinente, y el de veinte días, para evacuar la que hubiere de practicarse. — 6o. Resultando: que el actor propu-so como prueba, la documental siguiente: copia de la resolución del Gobierno General de la Isla de Puerto Rico, de fecha de 18 de Agosto de 1896, por la que se hacía á Don Mauricio y Don Arturo Guerra, la. concesión de los beneficios de la Ley de Colonias Agrí-colas sobre la hacienda “Blandito”, cuya comunicación original vino también á estos autos; una resolución del lion. Tesorerro de Puerto Rico, desestimando la pretención de los demandantes, á fin de que se les reconociera el beneficio que disfrutaban sobre la fin-ca “Blandito”, cuya resolución lleva fecha de once de Dicimbre de 1901; una -certificación expedida por la Alcaldía de Vega-Baja, sobre varios antecedentes de Blandito, de fecha 22 de Mayo de 1903, cuya autenticidad fué reconocida en el trámite oportuno; otra eertifi-*303camión expedida por la propia Alcaldía creditiva de encontrarse archivados allí los documentos siguientes: una comunicación del Go-bierno General de la Isla de Puerto Rico — Secretaría—Negocia-do Tercero — de fecha 30 de Julio de 1896; y otra certificación de la Administración Central de Contribuciones y Rentas de Puerto Rico, de fecha 11 de Mlarzo de 1898, rebajando á treinta y un pesos la cuota señalada por contribución á la finca “Blandito”; otra certificación expedida por la repetida Alcaldía, creditiva de que la finca Blandito tantas veces" mencionada, pagó durante los ejerci-cios económicos de 1899-900 y 900-1901, ,1a cantidad de diez y ocho •dollars, sesenta centavos, por, contribuciones municipales; y última-mente una comunicación, número 1966, de la Administración Central de Contribuciones y Rentas de Puerto Rico,' de fecha 11 de Mayo de 1897, por la que se disponía que en el primer trimestre de 'aquél ejercicio económico, pagasen los propietarios de Blandito la cuota fijada por la Junta Pericial, y en los tres restantes, la con-tribución correspondiente á los treinta y un pesos señalados en el año económico anterior. — 7o. Resultando: que también fué propues-ta como prueba, la testifical, y con citación de las partes, declara-ron los testigos Sres. Guillermo Rubert, Tulio Otero, Pedro Brull y Tomás Prado Landrón, sin tacha para serlo, á tenor del interroga-torio presentado y declarado pertinente: ser cierto y constarles que Don Arturo Guerra en Julio de 1897, entregó en la Central San Vicente, por primera vez, para su molienda, diez y ocho mil quin-tales de caña, sembrada necesariamente en 1896: que en el primer semestre de 1901, entregó con el mismo objeto 'ochenta y nueve mil setecientos sesenta quintales, cuya cana fué sembrada, lo más tarde, en Julio de 1900, y doscientas cincuenta á trescientas cuerdas 'de terre-no ; que la producción últimamente citada no ha sido superada en las cosechas de 1902 y 1903; que desde 1896, los terrenos de Blandito han venido saneándose y desaguándose existiendo en la actualidad, tres-cientas cuerdas cultivadas de cañas, y el resto dedicado á pastos para el ganado vacuno; que para conseguir tal resultado en la finca, se han hecho.cuantiosos desembolsos por sus propietarios, los Señores Guerra; que con tales obras han salido beneficiados no sólo los propietarios men-cionados, sino también la salud pública, por haber desaparecido diversos focos de emanaciones pestilentes .que la amenazaban seria-mente; y que sin tal concesión, la de la ley .de Colonias Agrícolas, no hubiese sido posible poner la finca Blandito en las condiciones en que se encuentra. — 8o. Resultando: que practicada la prueba de ins-pección ocular, y formado el apuntamiento sin que las partes tu-*304viesen que ebgeta-r nada al mismo, y practicadas todas las pruebas propuestas, se señaló clia pata la vista, en cuyo .acto los defensores de las partes' alegaron lo que creyeron pertinente á su derecho, decla-rándose conclusos los autos para sentencia. — 9o. Resultando: que en la tramitación de este recurso se han guardado las reglas del procedi-miento. — ‘Siendo Ponente el Juez Asociado Don José Tous Soto. — ler. Considerando: que debe admitirse como un hecho fuera de toda duda, que á los demandantes se. les concedió el beneficio que reclamaban, de pagar solamente por su 'flanea “Rl-an dito” del tér-mino municipal de Vega-baja, barrio de Cara-Caribe, durante diez años, á partir de mil ochocientos noventa y seis, la suma de treinta y un peso provinciales, ó sean diez y seis dollars con sesenta centavos, por haberse aplicado á ella los privilegios de la Ley de Colo-nias Agrícolas, de 3 de Junio de 1868, aplicada á esta Isla, por Real Decreto de cuatro de Mayo de mil ochocientos noventa y cuatro, no tan sólo porque la Administración no ha negado este hecho en su contestación, sino porque las comunicaciones oficiales traídas también á los autos, por los actores, demuestran plenamente que la concesión les fné realmente otorgada en los términos expresados. — 2o. Conside-rando : que la concesión á una finca de los beneficios de colonia agrí-cola, establece un contrato entre la Administración y el concesiona-rio, añedíante el cual la Administración dispensa al Colono del pago parcial ó total de las contribuciones, en compensación al servicio que éste presta á la comunidad, poniendo en cultivo tierras insalubres é im-productivas; ó, lo que es lo mismo, un verdadero arrendamiento de servicios, en que el Estado, .arrendador, paga como merced, los im-puestos que deja de cobrar al arrendatario que presta los servi-dos de .saneamiento y cultivo. — 3er. Considerando: que en tal su-puesto, . el contrato celebrado entre el Estado y el propietario, se-mejante al que se establece entre ‘la Corporación incorporada con cláusula de exención de impuestos y el Estado que la incorpora, debe ser respetado y cumplido por ambas partes contratantes, y por consiguiente, por El Pueblo de Puerto Rico, subrogado á virtud ' del-Tratado de París, y del acta del Congreso de 12 de Abril de 1900 (Bill Foraker), en los derechos y deberes de la antigua ad-ministración provincial ó Gobierno General do la Isla. — 4o. Consi-derando: que la sentencia del Tribunal Supremo de los Estados Unidos, citad'a por el demandado, es aplicable tan sólo en la parte que expresa “que la incorporación de una Compañía con car-ta especia], conteniendo la exención de contribuciones de sus tierras ú otras propiedades, crea, mediante la aceptación de la car-*305fa, ó cláusulas ele incorporación, un contrato que asegura á la com-pañía la exención de 'contribuciones durante el periodo especifica-do en dicha carta”, por la analogía que este caso tiene con el de la concesión de los beneficios de colonia agrícola mediante solici-tud comprobada del interesado, equivalente á la carta de incorpo-ración ; pero no es aplicable en sus demás extremos, pues la exen-ción de contribuciones por el término de diez años, concedida por la Legislatura del Distrito de Colombia (26 de Junio de 1863) á toda propiedad real ó personal de valor no menor de cincuenta mil dollars, empleada en la fecha de la promulgación de la ley (be actually employed) para fines manufactureros, no tiene analogía con la exen-ción concedida por la Ley de Colonias Agrícolas, ya que las exen-ciones establecidas por las leyes de tributación, ora con sujeeción á tiempo, ora sin especificarlo, son solamente concesiones gracio-sas del poder soberano, revocables á su voluntad, sin que se es-tablezca entre el Estado y los agraciados obligación contratual, por no existir la concurrencia de voluntades para el cumplimiento recíproco de obligaciones libremente estipuladas entre sujetos de derechos capaces, ni por consiguiente, el vínculo jurídico que cons-tituye el contrato, que no puede romperse ni desatarse sino por las causas que originan la nulidad ó la rescisión de las obligacio-nes. — 5o. Considerando: que la derogación implícita de la ley de Colonias Agrícolas por las Secciones 1, 2, 3 y 111 de la "Ley para proveer de Rentas al Pueblo de Puerto Rico”, de treinta y uno de Enero de mil novecientos uno, no puede alcanzar en sus efectos dero-gatorios á los derechos adquiridos al amparo de la ley derogada, de conformidad con el artículo 3 del Código Civil de 1899 y tres del actual. — 6o. Considerando: por lo expuesto, qu.e este recurso con-teneioso-administrativo debe prosperar retrotrayéndose sus efectos á la fecha en que se estableció la reelamiación administrtiva, debien-do en consecuencia devolverse á los demandantes el exceso de con-tribución cobrada sobre la suma que tenían obligación dé satisfa-cer. — Vistas las disposiciones legales citadas, y las de aplicación de lo contencioso-administrtivo, y reglamento para su ejecución. — Fa-llamos: que declarando con lugar este recurso conteneioso-adminis-trativo. debemos revocar y revocamos la resolución administrativa re-clamada, y condenar como condenamos á la administración á que reconozca que la finca “Blandito”, sita en el barrio Cabo Caribe, de la jurisdicción de Vega-Baja, propiedad de Don Arturo y Don Mauricio •Guerra, goza de los beneficios de la ley de Colonias Agrícolas, consis-tentes en pagar durante el término de diez años, á coptar de 1896, *306solamente la suma cle diez y ocho dollars sesenta centavos, en concep-to de contribución, y á devolver las cantidades recaudadas sobre dicha finca, en exceso de dicha suma, imponiéndole las costas, y firmo esta sentencia, devuélvase á su origen con copia de ella; el expe-diente administrativo.”
Habiendo el Gobierno Insular perdido el pleito en el Tribunal de Distrito, el Fiscal General, en 18 de Febrero de 1904, presentó la causa aquí en apelación.
Diclia causa fue discutida ante este Tribunal, por Don Antonio ¡Sarmiento, en nombre de los citados contribu-yentes, y por Don Jesús Ma. Rossy, Fiscal de este Tribunal, en nombre del Gobierno.
El representante deí Gobierno presenta para la consi-deración del Tribunal, argumentos que pueden conden-sarse y expresarse en otras palabras, sustancialmente co-mo siguen:
lo. Que los contribuyentes pudieron acudir á la Junta de Revisión creada por la Ley de Rentas, y de dicha Junta, al Consejo Ejecutivo, y que los contribuyentes en el presente caso, por no haber ejercitado esos recursos, se hallan imposibilitados de valerse de esta revisión contencioso-administrativa.
2o. Que habiendo los demandados pagado las contribuciones sin protesta, ó voluntariamente, no pueden ahora entablar demandas ante Jes Tribunales para recuperar el dinero pagado, y para evitar pagos futuros.
3o. Que la Ley de lo Oontencioso-administrativo no autoriza la imposición de las costas al Gobierno.
4o. Que la exención ¡de contribución de una parte de los terre-nos, la reducida valoración del resto, y la consiguiente leve contri-bución impuesta sobré los mismos, (pie se reclaman en virtud de. la Ley de Colonias Agrícolas, no pueden sostenerse en vista de las secciones derogatorias de la Ley de Rentas establecida en Puerto Rico, el 31 de Enero de 1901, llamada comúnmente la Ley Hollander.
En contestación á la primera de las varias proposieio lies, sentadas por el Fiscal, el Abogado de los contribuyen-*307tes alega que en ninguna de las secciones de la Ley- de Rentas de Puerto Rico, se establece que se pierda el _ de-recho á reclamar judicialmente contra las tasaciones ó valoraciones hechas por el Departamento de la Tesorería de la Isla, por la omisión de utilizar los recursos admi-nistrativos que contra aquellas tasaciones establece la Ley de Rentas Internas. Mas aunque fuera cierta la doctrina del Ministerio Fiscal, dice el Abogado de la parte contra-ria, los señores Guerra no podían perder, por no haberla cumplido, derecho alguno, por cuanto los recursos á que se refiere la Le,y de Rentas se refieren solamente á las ta-saciones ó valoraciones de las fincas, contra la que aque-llos señores nada tienen que objetar. Los contribuyentes arguyen que los citados recursos nó tenían aplicación al-' guna á su caso, porque en este procedimiento ellos pre-tenden que no se les debe aplicar la Ley de Rentas, y que están sujetos solamente á una contribución determinada, siendo el objeto de la reclamación sometida á éste Tri-' bunal, el demostrar esta proposición.
Contestando á la segunda proposición del Fiscal, el Le-trado clef ensor de los contribuyentes sostiene que los prin-cipios legales citados en apoyo de la misma, no están fun-dados sobre los sanos principios de la razón y del dere-cho ; y además, que los contribuyentes, por la carta diri-gida al Tesorero en 8 de Mayo de 1901, antes de que em-pezara á regir la Ley Hollander, levantaron toda la pro-testa que era necesaria por parte de ellos, y que los subsi-gientes pagos de las contribuciones que se les exigió, no pueden considerarse como voluntarios.
Con respecto al tercer punto, que es una cuestión incidental de costas, el Abogado de los contribuyentes obser-va que, siendo el asunto tan claro y la cuestión legal tan obvia, el Tribunal sentenciador hizo perfecta aplicación del artículo 93 de la Ley. de lo Contencioso-administrati-vo, imponiendo las costas al litigante á quien, dentro de *308la más perfecta legalidad, y de la más estricta justicia, consideró notoriamente temerario.
En cuanto al mart o punto, el Letrado defensor de los contribuyentes sostiene que la solicitud que los señores Guerra, en virtud de la Ley de 3 de Junio de 1868, diri-gieron á las'autoridades españolas, para la rebaja de sus contribuciones, y la orden expedida por los funcionarios provinciales, concediendo la misma, constituía un con-trato, y que como tal, es protegido por la cláusula de la Constitución de los Estados Unidos, que dispone que nin-gún estado podrá establecer ley alguna que disminuya la oñcacia de la obligación de contratos. (Art. 1, Sección 10, Cons. U. S.) En otras palabras, que la Ley mencionada era irrevocable, y que la Ley de Rentas de 31 de Enero de 1901, no tenía efecto para modificar ó derogar dicha Ley.
El Abogado de los contribuyentes también reclama para ellos protección en virtud del Tratado de París, argu-yendo que la exención de los terrenos de sus clientes del pago de contribución, es un derecho adquirido, y que co-mo tal debe ser considerado como propiedad de la cual no podrían ser privados en virtud de los términos de dicho Tratado.
A excepción de la ley conocida por la “Ley do Colonias Agrícolas”, no se han citado autoridades españolas para sostener la aserción de los contribuyentes. Esta ley, en virtud de la cual dichos contribuyentes reclaman la reba-ja de su contribución, fué promulgada- por la Reina Isabel II, en 3 de Junio de 1868, y se hizo extensiva á Puer-to Rico, en el año 1894; y los artículos á que se hace refe-rencia en el presente caso, son el 7, el 8 y el 26, que junto con el título de la Ley y otros artículos que tienen aplica-ción á las cuestiones de que se trata, dicen lo que sigue:
“Ley de 3 de Junio 'de 1868.
Refundiendo las prescripciones de las leyes de 8 de Enero y 23 de Hayo de 1845, Real Decreto de esta vdtinia fecha, leyes de 24 de *309Junio de 184Í) y 21 de Noviembre - de 1855, 11 de Junio y 3 de Agosto de 3866, sobre fomento de la agricultura y de la población rural, y declarando derogadas dichas disposiciones en todo lo que se opongan á la presente.
Art. 7o. — Los terrenos desecados y saneados por el desagüe de lagunas, pantanos y sitios encharcados, estarán exentos de toda contribución por tiempo de diez -años desde el día que se pusiere en cultivo de huerta, do cereales, de prado, legumbres, raíces ó plantas industriales y viñedo; por quince años, si se plantase de árboles firm tales, y por veinticinco años, cuando se plantasen de olivos, almen-dros, algarrobos, -moreras ó otros análogos.
. Si en los terrenos -desecados y saneados se construyesen casas á más de un kilómetro de una población, las casas y las tierras á ellas afectas, idisfrutarán cinco años más -de exención respectiva-mente en -cada uno de los tres casos del párrafo anterior.
Art. 8o. — Los terrenos que desde tiempo inmemorial hubiesen permanecido sin aprovechamiento, ó los que hubiesen tenido inte-rrumpido el cultivo por espacio de quince años consecutivos, sólo pagarán al ser roturados y cultivados, la contribución de inmue-bles que hubiesen satisfecho el año anterior, por tiempo de diez años desde el día que se pusiesen en,cultivo de huerta, de -cereales, do prado, legumbres, raíces ó plantas industriales; por quince años, si se plantasen 'de viñedo Ó árboles frutales, y por veinte y cinco años cuando se plantasen -de olivos, algarrobos -moreras ó otros aná-logos.
Art. 22. — Los -propietarios que actualmente disfrutasen de las ventajas -concedidas por las leyes de 8 de Enero y 23 de Mayo de 1845 y Real Decreto 'de esta iiltima fecha, así como por las leyes de 24 de Junio de .1849, 21 de Noviembre 'de .1855, 1.1 de Julio y o de Agosto de 1866, ú otras disposiciones legislativas, y construye-sen una ó más -casas dentro -de las fincas rurales respectivas, dis-frutarán cinco años más de no aumento de contribución en los vi-ñedos y tierras de riego, y de diez años en los plantíos de almendros, olivos, algarrobas, moreras y otros análogos, lo mismo que en el arbola-do de construcción, y los habitantes de -dichas casas tendrán además -cuantas ventajas conceda esta ley, cuya aplicación se -con-tará -desde que empezó el goce de las á que se contraen las leyes anteriores.
Art.23. — -Los expedientes incoados en -conformidad con las leyes de Colonias y de población rural, de 21 de Noviembre de ,3 855, y 11 de Julio de 1866, y pendientes de resolución, serán despachados *310á voluntad de quienes los hubiesen promovido, según las disposi-ciones <le aquellas leyes, ó según los de la presente.
Art. 24. — Los propietarios de fincas rurales que construyan en ellas una ó más casas ó edificaciones,’ según la presente ley, podrán redimir los censos con que aquellas tierras estuviesen gravadas en favor del Estado, pagando su capitalización en veinte plazos, _ en vez de los determinados por la Legislación vigente.
■Art. 25. — Todas las ventajas y facultades que en la presente ley se conceden á los propietario^ de fincas rurales- y de establecimien-tos industriales sitos en el campo, se hacen extensivas á los arren-datarios y colonos de las fincas y de las fábricas.
Art. 26. — Los propietarios que aspiren al disfrute de los beneficios dispensados por la presente ley, acudirán al alcalde del Distrito Municipal donde radicare la finca ó fincas, con una solicitud del Gobernador de la Provincia, expresando la situación, cabida y lin-deros, estado, clase de cultivos, si los hubiere, y contribución que á la sazón pagasen los terrenos que sean materia del procedimiento oficial.
El Alcalde dispondrá inmediatamente que dos individuos de Ja Junta Pericial clel Pueblo se cercioren de los hechos expuestos por el propietario, inspeccionando ocularmente los terrenos, y dando su informe por escrito. Dentro de los quince días de la presentación de la solicitud 'del propietario, y después de oído el Ayuntamiento, la. pasará el Alcalde al Gobernador, emitiendo su dictámen y acompa-ñando el informe de los individuos de la Junta, pericial que hubie-ren inspeccionado la finca, y el acuerdo -del Ayuntamiento.
El Gobernador resolverá- en el término de un mes, y si no lo hiciere, se entenderá, otorgada la solitud del propietario.
Si la resolución del Gobernador fuese negativa, podrá el propie-tario interesado reclamar .ante el -Ministerio 'de Fomento, el cual resolverá dentro de 60 días después de presentada la reclamación. Y si transcurriese ese plazo sin que recaiga resolución alguna, se entenderá concedida la petición, y el propietario reclamante entra-rá en el pleno disfrute de los beneficios de la -presente ley, según los había solicitado.
Art. 27. — Quedan derogadas las prescripciones contenidas en la Ley 'de 8 de Enero y 23 ele Mayo de 1845, Real Decreto de esta, última echa, Leyes 'de 24 ele Junio de 1849 y 21 de Noviembre de 1855, 11 de Julio y 3 de Aagosto de 1886, y cualesquiera otras en cuanto se hallaren en contradicción con la presente ley.
*311Art. 28. — El Gobierno dictará los reglamentos necesarios para la aplicación de esta ley.
La concesión misma que los contribuyentes alegan ha-ber sido hecha á su favor, por el Gobierno Español, no aparece copiada en los autos, sino parece haber sido pro-bada por medio de cartas dirigidas por empleados de Eentas al Alcalde, en cuyo término municipal estaban si-tuados los terrenos. cuyas cartas dicen lo que sigue:
“lo. — Administración Central de Contribuciones y Rentas. — Puer-to Rico. — No. 1966. — Con esta fecha digo al Alcalde de Vega-Baja lo que sigue: — “Visto el expediente promovido por instancia de Don Arturo Guerra, á su nombre, y en representación de su señor padre. Don Mauricio, solicitando, que se le, relia,je la contribución 'que el Ayuntamiento de ese pueblo le ha fijado á su finca denomi-nada “Blandito” en el reparto de la contribución territorial pava 1896 á 97,fundándose en "que á 'dicho inmueble se le han concedido los beneficios de la “Ley de Qolonias Agrícolas.” — Resultando: que el EX'C.mo. Sr. Gobernador General, por decreto de ocho de Agosto del año próximo pasado, se lia servido disponer que la finca de los señores Guerra disfrute por'diez años de la exención que esta-blecen los artículos 7o. y 8o. de la Ley de Colonias Agrícolas.— Resultando: que el expresado decreto de su Excelencia se anunció á ese Ayuntamiento en 18 del propio Agosto, fecha en que ya so había fijado al público el reparto de la contribución territorial para el año actual. — Considerando: que el indicado artículo 8o. dispone que la propiedad comprendida en la concesión de que se trata, ha de pafar durante el plazo de ésta, la misma •contribución' que tenia asignada el año anterior; y — Considerando: que al otorgarse la re-petida gracia á la finca “Blandito”, estaba en curso oí primer trimestre del ejercicio del 96 al 97; el Exorno. Sr. Intendente General se ha servido disponer que en ese trimestre los interesados satisfagan la cuota fijada por la Junta Pericial, y en los tres restantes, la con-tribución correspondiente á los treinta y un pesos señalados en el año económico anterior, y que es la cuota que debe servir de base para la tributación de la repetida propiedad durante el plazo de la concesión.” — Lo que transcribo á V. para su conocimiento y demás efectos. — Dios guarde á V. muchos años. — -Puerto Rico 1-1 de Mayo de'1897. — Firmado, Alejandro Infiesta. — Sr. Don Arturo .Guerra,”
*312“2o. — Administración .Central de Contribuciones y Rentas. — Puer-to Rico. — Con esta fecha se dirige al Alcalde de Vega-Baja la co-municación siguiente: — Enterada de la instancia promovida por Don Arturo Guerra en representación de su señor Padre, Don Mauricio, reclamando contra ese Ayuntamiento -por la cuota señalada á' la' finca denominada “Blandito”, en el reparto de la contribu-ción territorial de 1897 , á 98. — fíesuLiando: que en el padrón y reparto vigente aparece la finca de que se trata, con la-cuota de cin-cuenta y Tin pesos diez y seis centavos igual á la que se fijaba en el año económico de 1896 á 97; — Resultando: que en 11 de Mayo de 1897, la suprimida Intendencia General .de Hacienda rebajó á 31 pesos la expresada cuota, ó sea á la que con que figuró en el reparto de 1895 á 96, por estar comprendida la estancia “Blandito” en los beneficios que determina la ley de Colonias Agrícolas. — Considerando : que para señalar la cuota que deben pagar los contribuyentes,, se tomará como base la del reparto anterior, lo cual no se tuvo en cuenta en el caso que- se ventila, no obstante además la ejecución reconocida á la mencionada finca. — El lltmo. Sr. Secretario del Des-pacho de Hacienda, por acuerdo fecha de ayer, se ha servido dis-poner que se rebaje á 31 pesos la cuota señalada en el reparto vi-gente á la finca “Blandito”, -cuya diferencia debe prorratearse en-tre los demás contribuyentes de dicha riqueza por ser invariable el eu-po, siendo responsables del cobro en mancomún los repartidores y el Ayuntamiento según determina el artículo 71 del Reglamento respectivo.” — Lo que traslado á V. para su conocimiento y efectos consiguientes. — Dios guarde á V. muchos años. — Puerto Rico, 11 de Marzo de 1898. — N. Daubón. — Sr. Don Arturo Guerra.”
El primer punto presentado por el apelante, es pro-piamente preliminario, y será considerado primero. Dicho punto puede considerarse como fundamental por ser relativo á la competencia del Tribunal de Distrito en el procedimiento contencioso-administrativo. Eor un exa-men de la Ley de Rentas, se vé claramente que dicha ley autoriza la apelación contra la resolución de un tasador, para ante la Junta de Revisión ó Igualamiento, compues-ta del Tesorero, el Secretario, el Comisionado del Interior, .y otras dos personas nombradas por el (Gobernador. Esta Junta ha sido constituida “con el fin de resolver to-*313das'las reclamaciones que presenten los contribirfentes, con referencia á la tasación de sus propiedades. ’ ’ Estatu-tos Rev. de P. P. Art. 308. Se ha establecido además, que “cualquiera persona perjudicada por la decisión del tasa-dor, respecto de la valuación do su propiedad, puede ele-var queja por escrito sobre el particular á la susodicha Junta.” Estatutos Rev. Artículo 309. T nuevamente se autoriza á la citada Junta para oir la apelación (la apela-ción) y resolver de nuevo cualquiera cuestión' que se pre-sentare ante la misma, y que se relacione con la mayor ó menor cantidad en que puede tasarse la finca para impo-nerle las contribuciones, ó con el importe de ésta.” Es-tatutos Rev. de P. R. Artíuclo 310. Y se vuelve á decla-rar en el mismo artículo que “la referida J'untá tendrá poder para suprimir, disminuir ó aumentar las valuacio-nes hechas en cualquiera planilla que le haya sido envia-da, luáyase presentado, ó no queja alguna con relación á la misma; y para decidir toda otra queja con respecto á la imposición de contribuciones, y para corregir todos los errores que haya, á medida que se le indiquen.” Estatu-tos Rev. de P. R., Artículo 310.
Parece que el Eiscal, siguiendo la opinión del Riscal General interino, ha incurrido en un error al opinar que contra una decisión de la Junta- de Revisión é Iguala-miento, pueda interponerse apelación para ante el Con-sejó Ejecutivo, puesto que la Ley dice: “La decisión de la Junta, en todo asunto que le sea presentado, será fir-me.” Estatutos Rev. de P. R., Artículo 310, pág, 442.
La pretensión del Abogado de los contribuyentes en cuanto á este punto, respecto á los defectos de la Ley de Rentas, no nos parece sólida, puesto que evidentemente fué la intención de la Legislatura, el que la Junta de Re-AÚsión ó Igualamiento tuviera la inspección general de la recaudación de contribuciones, y en el establecimiento de una ley de rentas no era necesario ninguna denegación especial del derecho del contribuyente de llevar su queja á *314los Tribunales. El artículo derogatorio en general com-prende claramente este asunto.
Con respecto á la interpretación de una ley derogato-ria, no es necesario citar más que unas cuantas autorida-des. El Tribunal Supremo de Wisconsin, en un caso exa-minado cuidadosamente, dice:
"Una ley de rentas, al igual de cualquiera otra ley, puede ser. derogada por inducción. Pero siempre existe la presunción más ó menos fuerte según las circunstancias, de que una ley no tiene por objeto el derogar una ley anterior sobre la misma materia, á menos que lo haga en 'términos expresos. Sin una cláusula dero-gatoria, las dos leyes pueden existir, y estar en vigor juntamente, á menos que sean incompatibles; y en ese . caso la ley'posterior de-rogará la anterior en cuanto sea incompatible con ella; pero aún entonces debe dársele eficacia á las dos leyes basta donde sea po-sible. En el caso de concesiones hechas á las Corporaciones munici-pales, de la facultad de imponer contribuciones, la presunción de que no se tuvo la intención de modificar ó 'derogar esas concesio-nes mediante una legislación general subsiguiente, es tan fuerte que es casi concluyente.”
"Tampoco afecta la. cuestión, la doctrina de que leyes in par-i materia deben ser consideradas juntas é interpretadas como una sola ley. Esa es una regla de interpretación á que se recurre en caso de duda, y no es nunca aplicable cuando la ley es clara y no ambigua.” State v. Cram 16 "Wis., 343, citando Sedwick on Statutory Law. 231.
Si fueren necesarias más autoridades, las bay en abun-dancia, y citaremos las siguientes:
“No está de 'acuerdo con las reglas de interpretación estableci-das, el atribuir al poder legislativo la intención de establecer sobro la misma materia sistemas contradictorios y opuestos, ó de dejar vi-gentes disposiciones legales que puedan hacer fracasar y dejar sin efecto la última voluntad de la legislatura. Semejante resultado con-vertiría la legislación en vana, é inútil ceremonia, y expondría la ley á ser tachada do incierta é ininteligible.” Laddy vs. Long Island City, 10 th N. E. Rep. 157.
“Es una regla de interpretación muy conocida, el que un con-*315eepto que está 'Comprendido en la intención 'de los legisladores, lo está también en la ley lo mismo cómo si estuviese contenido en su texto; y que un concepto que está contenido en el texto de una ley, -no está comprendido en la ley, á menos que esté comprendido en la intención de los legisladores.” Riggs, vs. Palmer, 5 L. A. R., 340, y notas.
No puede, pues, á la luz de estas y de todas las autori-dades haber duda alguna sobre la intención de la Legisla-tura Insular, de establecer un sistema nuevo de contribu-ciones y de revocar todos los demás sistemas; y habiéndo-se hecho por la ley de Rentas las exenciones que parecían procedentes, todas las demás exenciones y rebajas fueron revocadas y derogadas; y si el poder de hacerlo existió, los exclusivos privilegios de los dueños de “Blandito” fueron eliminados juntos con todos los demás de carác-ter análogo.
Del mismo modo debe negarse la aserción del abogado de los contribuyentes de que el recurso de apelación que podían haber interpuesto sus clientes para ante la Junta de Revisión é Igualamiento, no tenía aplicación, puesto que la autoridad de.dicha Junta es ámplia para arreglar y resolver todas las cuestiones de esa índole.
La objeción presentada contra la competencia del Tribunal sentenciador y fundada en que no se había agota-do el recurso administrativo, merece seria consideración. La Ley de Rentas autoriza las apelaciones para ante la Junta de Revisión, contra las resoluciones del Tesorero en asuntos de contribuciones, y las partes debían haber-se valido de ese recurso antes de entablar su demanda. Yéanse los artículos 1, 2 y 4 del Procedimiento contencio-so-administrativo, y los 308 á 313 inclusive, del Código Político. En algunos de los Estados, existe en los asun-tos escolásticos un procedimiento semejante al contencio-so-administrativo usado en Puerto Rico. Se ha decla-rado, en uno de los Estados, que no se puede entablar de-*316manda contra los miembros de la Junta Escolar (trustees) ú otras autoridades escolásticas, mientras que las partes no hayan recurrido primeramente á la Junta Es-colar del Estado; y las alegaciones deben demostrar que han hecho esto. El estado legal de las cosas, en virtud del cual el Tribunal puede proceder, no está establecido mien-tras no le haya sido negado á la parte algún derecho por parte del funcionario* ó Junta administrativa más alta que tenga jurisdicción sobre el asunto de que se trata. No se puede decir que el derecho haya sido negado por el Go-bierno, cuando no se le ha dirigido una solicitud en debi-da forma para que sus funcionarios resuelvan sobre dicho derecho y tengan una oportunidad para reconocerlo ó denegarlo.
Es cierto que se presume la jurisdicción sobre la persona cuando no consta en los autos nada en contrario; pe-ro no se presume nunca jurisdicción sobre el asunto de que se trata, y el consentimiento de- las partes no puede conferir jurisdicción en tales casos. La ley del procedi-miento contencioso-administrativo dispone en su artículo 46, que las excepciones dilatorias deben ser presentadas antes de la contestación, y entre las excepciones que pue-den presentarse, menciona la de incompetencia; y el ar-tículo 48 dispone que las excepciones que no hayan sido presentadas antes de la contestación, pueden presentar-pe como excepciones perentorias junto con la contestación y el Tribunal está en el deber de resolverlas al dictar sen-tencia firme. No hay nada en esos artículos que se opon-ga á la proposición de que el Tribunal carece de jurisdic-ción cuando no se ha utilizado el recurso administrativo ; al contrario, el texto del párrafo 5o. del artículo 46, dice expresamente que el Tribunal es incompetente cuando la reclamación no tiene el carácter y las condiciones que re-quiere el Título 5o’. de la referida Ley. El artículo .lo. .expresa muy claramente los casos en que se, puede recu-rrir al procedimiento contencioso-administrativo, y exige *317como-requisito indispensable para la competencia del Tribunal, el- 'que las cosas hayan llegado previamente al es-tado legal necesario; y según los términos del artículo 2o. de la misma ley, ese estado, no puede .existir mientras no se hay-a agotado completamente el recurso adminis-trativo.
Si los puntos aquí presentados no son jurisdiccionales, al menos se refieren en _gran parte á los méritos de la de-manda, y son tan importantes que puede ser que afecten su fundamento. El hecho de haber utilizado el deman-dante el recurso administrativo, es absolutamente nece-sario para formar un predicado en que basar un decre-to ; y cuando, según lo que consta en los autos, no se ha establecido esa base, es difícil comprender como puede mantenerse en vigor la sentencia.
Ahora vamos á examinar la segunda proposición pre-liminar presentada por el apelante, de que los contribu-yentes están imposibilitados de acudir á los Tribunales en busca de auxilio en el presente caso, por haber pagado las contribuciones impuestas á los terrenos, y porque no pueden recobrar el dinero que han pagado voluntaria-mente á la Tesorería de la Isla. A esto contestan los ape-lados que aunque han pagado las contribuciones con re-gularidad, su petición dirigida ál Tesorero en 8 de Mayo de 1901, tenía el carácter de una protesta levantada antes de que la ley empezara á regir, y debe ser considerada co-mo tal.
Por cuanto la exención reclamada es por diez años, y no termina sino dentro de uno ó dos años más, debe haber aún contribuciones sin pagar, y en cuanto á éstos á lo me-nos los contribuyentes tienen el derecho de objetar en de-bida forma. Pero como se trata en la petición de reco-brar las sumas alegadas de haber sido pagadas con exce-so de los ($18.60) diez y ocho dollars y sesenta centavos anuales, vamos á examinar la fuerza que debe darse á la proposición que nos ha presentado el Fiscal de la Isla.
*318En la discusión el eminente Abogado, representante de los contribuyentes, dice sustancialmente lo siguiente:
“El representante del Gobierno hace referencia á la opinión de un escritor á quien llama eminente autor' de obras ele derecho, respecto á la -materia de pagos voluntarios. Esas proposiciones carecen de solidez lógica y no están en armonía con el derecho exíricto.”
Oigamos lo que por sí mismo dice el libro de texto. Con respecto á la cuestión ele pagos voluntarios, el Juez Cooley en su obra sobre imposición de contribuciones, con-signa la ley como sigue:
“Las autoridades están de 'acuerdo en general, en que no'so puede recobrar una contribución que ha sido pagada voluntaria-mente. Y no importa en tal caso el que la contribución haya sido impuesta ilegalmente, ni aún que la ley en virtud de la cual fué impuesta era anticonstitucional. Dicho principio es un principio antiguo en la ley común, y es de aplicación general. Se supone que toda persona conozca la ley, y si espontáneamente efectúa un pago que la ley no la hubiese obligado á hacer; no podrá después alegar su ignorancia de la ley como razón por la cual el Esta-do debe suministrarle los recursos legales para recobrarlo. Es-pecialmente es este el caso cuando el funcionario receptor del dinero, á quien no se puede exigir anas conocimientos de la ley que á la parte que efectúa el pago, no ha sido prevenido por una adverten-cia ó protesta, y se entrega el dinero para el uso público con apárenle aquiescencia en la justicia de la exacción. En error de hecho pue-de apenas existir en semejante caso, excepto cuando haya media-do negligencia; puesto que las ilegalidades que hacen nula tal de-manda, deben constar en los Registros, y tan obligado está el con-tribuyente á informarse de lo que demuestran ó no demuestran los registros, como lo están las autoridades públicas. La regla de ley es también una regla de sana política pública; es .así una regla de seguridad como de buena fé, é impide á los Tribunales ocuparse en deshacer los convenios de las partes cuando hayan sido he-chos voluntariamente, y cuando las partes no hayan sido impulsa-das á celebrarlos por fraude ó accidente, ó por ignorancia excusable de sus derechos y obligaciones legales.
Se supone que todos los pagos son voluntarios mientras no se *319demuestre lo contrario. Ni es el mero hecho de cjue se haya pa gado una contribución involuntariamente ó con protesta de nin-guna importancia legal, sino que en tal caso debe haber algún gra-do de compulsión á la cual el .contribuyente se someta al tiempo de'efectuar el pago pero con alguna clase de notificación que equi-valga á una reserva de sus derechos. En algún caso se ha dicho que “las contribuciones ilegalmente recaudadas pueden ser siempre recobradas, si el colector es enterado por el -pagador de que él con-sidera la contribución como ilegal, y que entablará demanda ¡níra compeler su restitución;” pero se ha declarado repetidas veces que una simple protesta, cuando el pago no se efectuó para evitar arres-to ó el embargo ó la venta de mercancías, ó por temor á un proce-dimiento que pudiera seguirse inmediatamente, no quitaría al pa-go el carácter de voluntario que se le presume. En algunos easos se ha declarado que un pago que se efectúa solamente para redimir terrenos del gravamen de una contribución, ó para evitar la venta de terrenos, ó para redimir terrenos de una venta realmente efectua-da, no será eqnsiderado como un pago hecho bajo compulsión, y la parte que pagó no puede reclamarlo; pero esta opinión ub ha sido asentida generalmente, y parece razonable que la regla sea restrin-gida á los casos eu que si se efectuase la venta, los procedimien-tos presentarían á primera vista defectos fatales. Una parte' no debe ser expuesta á mayores riesgos de pérdida en liberar sus te-rrenos de una aparente duda con respecto al título (pie en prote-ger sus mercancías contra nna venta ilegal,'
Cuando se habla de un pago voluntario, la-palabra calificativa no se usa en su sentido ordinario, y muchos pagos son considerados como voluntarios, que se han hecho involuntariamente y sólo por una elección entre varios males ó riesgos. Así, un pago ha -sido de-clarado voluntario, cuyo pago fué efectuado por el dueño para sal-var la propiedad de ser .vendida, como él suponía, cuando eu reali-dad el colector simuló proceder á la venta, pero con una autoridad nula á primera vista, y sin posesión ó dominio de la propiedad. La misma decisión se ha dictado en u-n-a caso eu que el funcionario ame-nazó con vender la propiedad para una contribución que aun no se debía, sin tener entonces el poder de llevar .á efecto su amenaza. Asimismo en un caso en que un Tribunal, sin autoridad para ello expidió una orden para el pago de una contribución, cuyo pago se-hizo de conformidad sin que la parte que se hallaba en esas cir-cunstancias., estuviera bajo compulsión legal — dicho pago fué decla-rado voluntario. Del mismo modo, eu un caso en que una perso*320na en el día fijado para 1-a venta de su- propiedad para una con-tribución ilegal, ofreció efectuar el pago al día siguiente si la ven-ta fuese aplazada, y -tal aplazamiento tuvo lugar, efectuándose el pago según se había ofrecido, esto fué -declarado pago voluntario. Y se ha declarado en algunos casos que -cuando se trata de recobrar un pago como hecho bajo compulsión, se debe demostrar que dicho pa-go fué efectuado para rescatar ya una persona ó ya una propiedad del poder del funcionario. Y esto puede decirse que expresa el sen-tido genera] de las autoridades.
Las leyes en algunos Estados han cambiado las reglas hasta cierto punto, y ba-n permitido la recuperación en todos los casos de con-tribuciones ilegales, siempre que al tiempo de efectuarse el pago, se hubiere formulado protesta según lo prescribe la ley. Con res-pecto á tales leyes solamente es necesario decir que la parte que se ampare en ellas, debe cuidar de que su caso esté dentro -de las disposi-ciones de las mismas.
Cooley on Taxation pp. 809, 810, 811, 812 y 812.
En cnanto concierne á la protesta y á la doctrina senta-da por Cooley, dice el distinguido Abogado, que represen-ta á los apelados en la .presente causa, es muy dudoso, se-gún los sanos principios de la razón y del derecho estric-to, si pueden tener aplicación alguna al presente caso. Este autor de textos,' dice el Abogado, sostiene que no hay derecho para reclamar del Estado la restitución de dine-ro, que se ha pagado sin protesta, y de esto el Fiscal salta á la conclusión de que no puede sostenerse que los señores Guerra tengan derecho alguno para reclamar las contri-buciones juagadas, sino que en cierta manera la exacción de la contribución era legal, y que debe continuarse re-caudándola. Pero, continúa el citado Abogado, es que los Señores Guerra protestaron de la ilegalidad de co-branza ilegal que se les hacía de esas contribuciones, co-mo lo comprueba que el primer escrito al Tesorero de Puerto Pioc reclamando contra la falta de legalidad de dicha exacción, fué muy anterior á la fecha en que la con-tribución era exigible; y por consiguiente la protesta que echa de menos el Ministerio Fiscal, tiene una realidad tan *321evidente como que de ella arranca la existencia de este pleito. Tal es en sustancia el punto de vista del Abogado defensor de los contribuyentes.
En nuestra opinión, la ley tal como la consigna el Juez Cooley resuelve correctamente la cuestión de que, en cuan-to se refiere á la recuperación de cualesquiera dineros ya ingresados en el Tesoro los contribuyentes no lian practi-cado las diligencias necesarias para su propia protec-ción. Los pagos efectuados por éstos deben considerar-se como voluntarios. Los contribuyentes no estaban ba-jo ninguna clase de coacción ni en sus personas ni en su propiedad. Ellos debieron liaber esperado, antes de efec-tuar el pago, basta que se les bubiese amenezado con la venta de su propiedad, en cuyo momento para impedir, tal venta pudieron efectuar el pago de las contribuciones bajo protesta, ó solicitar un interdicto prohibitorio de la venta para las contribuciones que alegan ser ilegales,, y todos los puntos planteados para su resolución en este pleito, pudieron ser decididos en aquella forma. Cuando voluntariamente y sin protesta se ha pagado, por inad-vertencia, dinero al Tesoro en virtud de una errónea re-clamación de derecho, se debe recurrir ante la Legislatu-ra para conseguir la restitución, ;y no á los Tribunales, que de este modo han perdido su jurisdicción sobre el' asunto de que se trata.
En cuanto al tercer punto presentado por el Eiscal, só--lo hemos de decir que según el concepto que hemos forma-do de este caso, la discusión con respecto á costas no es importante. Si fuera necesario considerar la cuestión, habría de sostenerse la aserción de que en ninguna cir-cunstancia. se impondrán las costas al Gobierno en un ca-so como el presente. No puede considerarse qué el artí-culo 93 de la Ley de lo Contencíoso-administrativo lo au-torice.
Esto nos lleva á la cuarta y última proposición presen-tada por el representante del Gobierno Insular. No obs-. *322tante cualesquiera opiniones expresadas en las cuestiones preliminares, planteadas en el presente asunto, examina-remos la proposición principal tan minuciosamente como lo exige su importancia.
No es necesario discutir la gran cuestión anteriormen-te debatida de si está ó no vigente en Puerto Rico la Cons-' titueión íntegra de los Estados Unidos, ó la cuestión sub-sidiaria de si la cláusula contenida en el párrafo 10 del ar-tículo primero de dicha Constitución, que dispone “que ningún Estado deberá adoptar una ley que sea en menos-cabo de las obligaciones nacidas de los contratos”, está en vigor en Puerto Rico. Para los fines de esta decisión, puede considerarse que los contribuyentes tienen derecho á todos los beneficios que pudieran derivarse de dicha cláusula, lo mismo que si estuviera en vigor en Puerto Rico. Consideremos el caso sobre esta base.
Pero el Letrado defensor de los apelados reclama para sus clientes la protección del Tratado de París, sostenien-do que esta exención de contribuciones y reducción del im-porte de las mismas, es una propiedad ó derecho ó dere-chos .correspondientes á la pacífica posesión de propiedad, con arreglo á los términos del artículo VIII de dicho Tra-tado. Para la mejor inteligencia de la proposición pre-sentada por dicho Letrado, citaremos los primeros dos párrafos del referido artículo que dicen lo siguiente:
“En cumplimiento de lo convenido en los artículos I, II y III de este Tratado, España renuncia en Cuba y cede en Puerto Rico, y en las otras Islas de las Indias occidentales, en la Isla de Guam, y en el Archipiélago de las Filipinas, todos los edificios, muelles, cuar-teles, fortalezas, establecimientos, vías públicas, y demás bienes in-muebles, que con arreglo á derecho son 'del dominio público y como tal correspondan á la Corona de España.
Queda, por lo tanto, .declarado que esta renuncia, ó cesión, se-gún el caso á que se refiere el párrafo anterior, en nada puede mer-mar la propiedad ó los derechos que correspondan con arreglo & las leyes, al poseedor pacífico de los bienes de lodas clases de las pro-*323vincias. municipios, establecimientos públicos ó privados, corpora-ciones civiles ó eclesiásticas, ó de cualesquiera otras colectividades que tienen personalidad jurídica para adquirir y poseer bienes en los mencionados territorios renunciados ó cedidos, y los de los in-dividuos particulares, cualquiera que sea su nacionalidad.”
Esta reclamación de protección en virtud del Tratado de París, puede resolverse lo mismo aquí y ahora, que en otra parte y en otro tiempo. Si la exención de contribu-ciones es un derecho adquirido por los apelados, en virtud de la ley española, llamada la Ley de Colonias Agrícolas, entonces es un derecho de propiedad, y, ya de acuerdo con dicho Tratado, ya sin atención á él, debe ser protegida.
Véase Bryan vs. Kennett 113 U. S. 192; Soulard v. United States 29 U. S. 511; Strothers v. Lucas, 37 U. S. 435, 438; Head Money cases 112 U. S. 598, 599.
El artículo 8 de ese Tratado tiene referencia solamente á “bienes raices pertenecientes á la Corona de España”, y “la cesión de los mismos no puede mermar los derechos de individuóla particulares.” De una lectura cuidadosa de los dos párrafos citados, resulta claramente ser ese su sentido, y si tal es la interpretación propia, ese artículo no puede tener referencia á los terrenos de que se trata en este pleito, ni á la exención de contribuciones., total ó par-cial, que se reclama en el mismo.
Pero no hay necesidad de apelar. al Tratado para la protección de derechos adquiridos. Estos están protegi-dos por la Constitución y luyes de los Estados Unidos con ó sin un tratado para tal efecto. Los Tribunales de Jus-ticia en ningún país civilizado infringen á sabiendas de-rechos adquiridos, y el Tratado de París, en el artículo de referencia, es simplemente declaratorio de esos princi-pios. Véase Fletcher v. Peck 10 U. S. (6 Cranch) 132 et seq.
Por consiguiente, este caso puede considerarse no sola-mente con arreglo á dicho Tratado y á la Constitución nacional, sino con debida atención á los principios univer-*324sales ele Justicia, que proMben la privación á'ningún ciu-dadano de sus derechos adquiridos. ' -
Cualesquiera derechos que los apelados hayan podido tener con arreglo á las leyes del G obierno anterior, deben ser reconocidos bajo las presentes, y nuestros Tribunales deben considerar el estado de derecho de los terrenos co-mo no cambiado por la cesión de la Isla al Gobierno ame-ricano.
.El verdadero fondo de la cuestión entonces es: ¿había la exención de contribuciones de una parte de los terre-nos y la rebaja de las del resto de dichos terrenos, llegado á adherirse al inmueble de tal manera que pudiera consi-derarse como un derecho adquirido nacido de un contra-to, de tal manera que no pudiera ser afectada por una le-gislación subsiguiente %
Observaremos desde un principio que el asunto de con-tribuciones impuestas sobre terrenos en Puerto Rico, y el reconocimiento de exenciones y rebajas hechas, ó que se alegan haber sido hechas, ya sean consideradas como tem-porales, ya como permanentes, deben regirse por las le-yes americanas, puesto que el Gobierno americano está investido de la soberanía de la Isla; pero antes de entrar de lleno en la discusión del caso á la luz de la jurispruden-cia americana, echemos una ojeada sobre las leyes españo-las.
Un examen del título demostrará que la ley española de 8 de Junio de 1868, en que los apelados se apoyan, como-base de su supuesto contrato, derogó y modificó varias otras leyes anteriores de un carácter enteramente análo-go con respecto á la protección y fomento de la agricultu-ra. De este mismo hecho aparece que la ley en virtud de la cual se reclamó la protección, no fue considerada en Es-paña como irrevocable, y que la exención de contribucio-nes bajo aquella ley7", no fue en manera alguna considerada como teniendo la santidad de un contrato.
En este procedimiento, los contribuyentes confían en *325dos decisiones pronunciadas .por el Tribunal -Supremo'de los Estados Unidos, paí-a sostener su proposición de que la exención del efecto de las leyes generales de contribu-ciones, y la rebaja en sus contribuciones reclamadas por ellos,- constituyen un contrato irrevocable. Se liace refe-rencia á los dictámenes emitidos por el Juez Davis, en las causas de Home of the Friendless vs. Roussy Washington University vs. Rouse en (8 Wall) 75 U. S. pp. 435 y 439. Esos dictámenes, siguiendo la doctrina sentada en la causa de Darmouth College vs. Woodward, (4 Wheaton) 17 U. S. 625, y otras causas análogas á aquél célebre asunto, sostienen la proposición de que una carta consti-tucional concedida por un Estado á un Instituto de cari-dad ó de educación, y por la cual se' exime la propiedad de tal corporación del pago de contribuciones, con el fin de poner los fundadores de la misma en estado “de realizar más completa y eficazmente su laudable propósito”, cons-tituye un contrato basado en una estipulaicón de compen-sación mutua suficiente, y por lo tanto está protegido pol-la cláusula del inciso 10 del artículo lo. de la Constitución de los Estados Unidos, que prohibe á cualquier Estado, la adopción de una ley que merme la fuerza obligatoria de los contratos.
La exención dada en esta forma en una carta constitu-cional concedida por el Estado, no puede .ser revocada después por una Legislatura subsiguiente, debido á la fuerza de la citada cláusula de la Constitución nacional. Esta proposición está reconocida como la ley que sobre esta materia rige en los Estados Unidos, no obstante los muy razonados votos particulares que de vez en cuando han sido emitidos por algunos de los Jueces del Tribunal Supremo, limitando ó poniendo, en duda la doctrina que así restringe el poder de imponer contribuciones. El Juez Presidente Chase y el Juez Eield están de acuerdo- con el Juez Miller en las causas citadas (8 Wall) 75 U. S., decla-rando que ninguna Legislatura puede, mediante tal con-*326trato, privar al Estado para siempre del poder de impo-ner contribuciones, puesto que tal proceder podía tener por resultado la destrucción del Gobierno á consecuencia de la completa renuncia al poder de imponer contribucio-nes, cuyo poder es absolutamente necesario para su soste-nimiento. . •
Dando á estas opiniones toda la fuerza que pueda recla-marse para ellas, no apoyan la pretensión de los contribu-yentes en el presente caso, á menos que los demandantes, que carecen de un privilegio constante en documento au-téntico, puedan demostrar que tienen un contrato basado en una estipulación de compensación mutua válida y su-ficiente, para apoyar su pretensión de que la exención y rebaja de contribuciones que reclaman, sea aplicable á su hacienda de caña denominada “Blandito”.
En cuanto á esta pretensión del Abogado de los contri-buyentes, citaremos un caso que comprende circunstan-cias análogas. Dicho caso fué resuelto por el Tribunal Supremo de los Estados Unidos, y se originó en Pennsylvania.
Una Ley de la Legislatura establecida en 188.3, había eximido la propiedad de un hospital del pago de contribu-ciones por un período indefinido, y diez y ocho años des-pués, esa ley fué derogada. Aunque se pretendió que dicha ley constituía un contrato, el Tribunal Supremo dijo:
“Los demandantes pretenden que la exención concedida por la ley de 1883, es perpétua, y que la ley misma es en efecto un contra-to. Esta concesión de,la Legislatura fué expontánea, y nó se impu-so á la Corporación ningún servicio ó deber, ú otra condición remu-nerativa. Dicha concesión pertenece á la clase de leyes denomina-da “privilegia favorabilia.” Ella comprendía solamente á 1a, pro-piedad inmueble que pertenecía á la Corporación, y mientras seguía siendo la propiedad de la misma; pero no bay que deducir necesa-riamente de estos hechos, el que la ¡concesión sea perpétua ó que haya sido hecha para continuar envigor mientras dure la existencia de la Corporación, ”
*327“No se debe apoyar semejante interpretación, puesto, que el po-der de impouer contribuciones es necesario para la existencia del Es-tado, y debe ser ejercido con arreglo á las varias condiciones de la Kepública. La Ley de 1833 pertenece á una clase de Estatutos que deben entenderse en el sentido más extricto que permita llevar á efecto justamente la intención de la Legislatura. Todas las leyes, todas las instituciones políticas, son disposiciones p>ara,' el porvenir, y su mani-fiesto objeto es el de dar á los intereses de la sociedad una permanen-te y firme seguridad. Bentbam dice “Que puede decirse de todas las leyes, que han sido ideadas con la intención de que habían de ser perpetuas; pero “perpetuo no es sinónimo de irrevocable”; y el principo sobre el cual todas las leyes debieran estar establecidas, y so-bre el cual la mayor parte de las mismas están establecidas, es el de revocable perpetuidad — perpetuidad revocable con motivo de un cam-bio de las circunstancias y razones en que está basada la ley.”
“Está en la naturaleza de tal privilegio como lo es el conferido por la ley de 1833, el cual existe bene placitum y puede ser revoca-do á voluntad del soberano.”
Rector &c., of the Christ Church, v. Philo County 65 U. S. (24 Howard) 302-303.
El Tribunal Supremo do los Estados Unidos, en una causa porterior, acentúa nuevamente esta doctrina en las claras y concisas palabras siguientes:
“Se ha declarado muchas veces por este Tribunal, que un Estado puede hacer un contrato válido al efecto de que una Corporación ó la propiedad ele la misma, dentro de su territorio, estará exenta del pago de contribuciones ó que estará sujeta á la imposición ¡ele una con-tribución limitada y especificada.” (Haciendo referencia á mucho-; casos.)
“El Tribunal lia declarado, sin embargo, en los términos más enfá-ticos, en cada ocasión, que las palabras con-que el Estado'renuncia á su derecho de imponer contribuciones, deben ser claras é inequí-vocas. El contrato ó la disposición legislativa debe expresar clara-mente que no habrá otra ó ulterior obligación en cuanto al pago de contribuciones. Un Estado no puede despojarse á sí mismo de este esencialísimo poder por efecto de palbras dudosas. No puede ser pri-vado de este más alto atributo de soberanía por efecto de pala-bras ambiguas. . Este principo ha sido establecido claramente etí cada uno de los casos citados. Nunca ha sido abandonado,”
*328Erie Railway Co., vs. Pensylvania 88 U. S. 498 & 499.
El mismo abogado ele los contribuyentes también cita y confía en el caso de Barmouth College, que fue resuelto en 1819 y cuya relación se encuentra en 17th U. S. (4th. Wheaton) 628. Según nuestra opinión, dicho caso no tie-ne. aplicación al de que se trata, excepto en cuanto de-muestra la fuerza de. la disposición constitucional ante-riormente citada. La cuestión principal en aquella céle-bre causa era si una carta constitucional que había sido concedida á un colegio situado en New Hampshire, por el Gobierno de la Gran Bretaña, cincuenta años antes, debía ó no ser respetada por el Gobierno del Estado que más tarde se había constituido entre las Colonias; y se decidió que tal carta constitucional equivalía-á un contrato y me-recía la protección de la citada disposición constitucional, y que por lo tanto, ningún Estado podía establecer una ley, cambiando tal carta constitucional en su carácter esencial sin que dicho cambio resultase en menoscabo de la fuerza .obligatoria del contrato celebrado entre el Go-bierno anterior y el Colegio muchos años antes, lo que es-taba prohibido por la Constitución Eederal.
Tal vez no es necesario discutir la larga serie de deci-siones que han seguido la doctrina sentada en la causa de Barmouth College (Colegio de Barmóuth), ni el efecto que esas causas hayan tenido sobre la legislación y .juris-prudencia en los Estados Unidos. Los famosos dictáme-nes del Gran Juez Presidente y de sus hábiles asociados Washington y Story, probablemente eran más trascen-dentales de lo .que él y sus asociados que estaban de acuer-do con él en la decisión, preveían en esa época. Pero pién-sese lo que se quiera de esta notable decisión, á la luz de la historia posterior, ella es la ley que rige en el país, y como tal debe ser respetada. Sigamos la corriente de las auto-ridades conforme se ocupan en esta cuestión de tiempo- en tiempo. Otra causa decidida por el Tribunal Supremo de *329los Estados Unidos en 1830, en que el Juez Presidente Marshall también redactó el dictámen del Tribunal, es la de Providence Bank vs. Billings, 29, U. S. (Pet.) 558. De ese dictámen citaremos el siguiente párrafo:
“La reclamación del Banco ele Providence es ciertamente nueva en absoluto. La facultad de imponer contribuciones' á Corporaciones fi-nancieras, ha sido' ejercida frecuentemente, y que sepamos, nunca ha encontrado oposición. Sin embargo, la novedad de esta oposición no constituye un argumento concluyente en contra de la misma. Que la facultad de imponer contribuciones es de una importancia vital; que dicha facultad es esencial para la existencia del Gobierno, son verdades cuya rearfirmaeión no es necesaria. Esas verdades son re-conocidas y afirmadas por todos. Parece natural que no se presuma nunca que tal facultad sea renunciada. No diremos que un Estado no pueda nunca renunciar á dicha facultad; que no pueda existir una compensación suficientemente valiosa para, inducirle á una renun-cia parcial de la misma.; pero como la comunidad entera tiene inte-rés en conserva.fi plenamente dicha facultad, esa comunidad tiene el .derecho de insistir en que no se presuma, que esa facultad ha sido aban-donada en un caso en que no aparezca el deliberado propósito del Estado de abandonarla.”
Providence Bank v. Billings 29 U. S. (4 Pet.) 558-560.
A esta causa siguió en 1853 una decisión del mismo alto Tribunal, en que el Juez Presidente Tayne leyó el dictá-men de la Corte. La relación de dicho dictámen se halla en 57 U. S. (16 How.) y rntaimos un púmfo de k pagi-na 428, que dice lo siguiente :
“Todo el mundo admitirá que á excepción de los poderes renun-ciados con .arreglo á la Constitución de los Estados Unidos, los pueblos de los varios Eátados son absoluta é ineondicionalineute sobera-nos dentro de sus respectivos territorios. De aquí que puedan im-poner las contribuciones que tengan por conveniente, sobre perso-nas ó cosas dentro de sir dominio, y que puedan repartirlas á su dis-creción y juicio. Ellos podrán, si lo juzgaren conveniente, eximir á ciertas clases de bienes del pago de contribuciones, y repartir en otra forma la carga de sostener al Gobierno. Y ellos podrán hacer psto mediante las formas ordinarias de la Legislación, ó mediante con-*330trato, según le parezca más conveniente al pueblo del Estado. No hay nada en la Constitución de los Estados Unidos que lo prohíba, ni se ha conferido á este Tribunal facilitad alguna para poner en duda el derecho de un Estado de «sumir obligaciones mediante tales contratos, -siempre y cuando tenga por conveniente celebrarlos. ’ ’
Ohio Life Ins. & Trust Co. vs. Debolt. 57 U. S. (16 How.) 428.
Pero, luego el mismo ilustre jurista, en la misma causa, en la página 434 del mismo Tomo, se expresa en los si-guientes términos:
“La regla de interpretación en casos de esta índole, ha sido bien establecida por este Tribuanl. Las concesiones de privilegios y exen-ciones bochas á una Corporación, son interpretadas extrict-amente en contra -de la Corporación y á favor del público. Nada se reconoce ex-cepto aquello que haya sido concedido en términos claros y explí-citos. Y ni el derecho de imponer contribuciones, ni ningún otro poder de soberanía en cuya íntegra conservación la comunidad ten-ga interés, serán declarados por el Tribunal como renunciados, á. me-nos qne se haya manifestado la intención de tal renuncia en palabras •demasiado claras para que se pueda, equivocar su sentido. Esta es la regla sentada en la causa de 'Billings v. The Providence Bank, y que ha sido nuevamente confirmada en el caso de The Charles River Bridge Company.”
Ohio Life Ins. & Trust Company, v. Deholt 57 U. S. (16 How.) 434.
El Juez Presidente, continuando en el mismo dictamen,' en la página siguiente, dice:
“Y si varias personas se resuelven por aceptar una carta cons-titucional, en la cual las palabras empleadas son susceptibles de diferentes sentidos — ó que puedan ser consideradas por los represen-tantes del Estado como palabras legislativas solamente, y como su-jetas á futura revisión y derogación, y no como palabras de un con-trato-las partes que la aceptan no tienen extricto derecho para pe-dir á este Tribunal que ejerza su alto poder sobre un Estado con motivo de palabras dudosas ó ambiguas, ni con motivo de ninguna intei’pretación que se suponga equitativa, ó de inferencias que se ba-gan de otras disposiciones contenidas en el acta de incorporación. Si bay consideraciones equitativas á su favor, deben dirigir su solicitud al Estado, y no á este' Tribunal. Si.es que se han presentado para *331reclamar cualquiera exención de la parte que por igual les correspon-de de las cargas públicas, ó cualquiera exención ó privilegio peculiar, estos deben constar por palabras claras é inequívocas.”
Ohio Life Ins. & Trust Company, v. Debolt 57 U. S. (16 How.) 435.
Algunos años más tarde, ó sea en 1862, surgió una cau-sa en el Estado ,de Wisconsin, que envolvió la facultad de un Estado para imponer contribuciones sobre cierta pro-piedad dentro de sus límites; y el Tribunal Supremo de los Estados Unidos, hablando por' conducto del Juez Swayne, al pronunciar su fallo, enunció las siguientes proposiciones:
“La Ley de 1854 autorizó hacer empréstitos de dinero, la emisión de cédulas y la imposición de una contribución sobre todas las pro-piedades en la Ciudad, para los fines especificados. La imposición, modificación y -abolición de contribuciones y la exención de propie-dades de tales cargas, es un ejercicio ordinario del poder de sobera-nía del Estado. No hay compromiso expreso ni tácito de que esa facultad no había de ejercerse posteriormente. Admitiendo que el Estado pudo celebrar tal contrato, no hay pruebas de que lo hiciera. Este hecho no debe nunca presumir-se, á no ser que el texto sea .demasiado claro para permitir una duda. Si el convenio existía, entonces el demandante no está en el caso de suscitar la cues-tión. No se ha alegado que la contribución impuesta sea insufi-ciente. No conocemos ninguna queja de los tenedores de las cédulas. Ellos no han comparecido ante nosotros. No corresponde al deman-dante hacer cumplir el contrato de ellos ni proteger SlW derechos J)0T delegación de los mismos.”
Gilman v. City of Sheboygan, 67 U. S. (2 Belk) 513.
En 1871, se presentó al Tribunal Supremo de los Esta-dos Unidos una causa procedente de la Corte Suprema de Michigan, cuya causa comprendía cuestiones muy pareci-das á las de que se trata en el presente caso. El Estado de Michigan, mediante una ley establecida en forma regular por la Legislatura, había ofrecido un premio de diez centavos por cada bushel (fanega americana) de sal fa-bricada durante determinado número de años. Se decía-*332ró'que esta ley no constituía un contrato en tal sentido de que no pudiera ser derogada. El' Tribunal Supremo, al discutir este asunto, declaró que tal ley era solamente una ley remuneratoria,-y que tenía el mero fin' de reglamentar la economía interna del Estado, y-que tal estímulo general se ofrecía indistintamente- á todas las personas, para que se ocupasen en alguna manufactura ó industria especial. El dictámen del Tribunal Supremo, que fue leido por el Juez Bradley, concluyó con las siguientes palabras:
“En resumen, la ley, á nuestro juicio, no pertenece á esa clase de leyes que .pueden .denominarse 'contratos, excepto en cuanto hayan sido realmente ejecutadas y cumplidas. No hay estipulación expresa ó im-plícita de que no lia de ser -derogada. Estímulos generales ofre-cidos á todas las personas indistintamente pana que .se dediquen á alguna industria ó manufactura especia), y.a consistan 'dichos estí-mulos en premios ó rebajas, -ó en otras ventajas, están siempre bajo el dominio de la Legislatura, y pueden ser suspendidos en cual-quiera época.”
Salt Co. East Saginaw, 80 U. S. (13 Wall) 397.
Y en el año 1874, el Tribunal Supremo confirmó' nueva-mente esta doctrina en la causa de Tusker v. Ferguson, la cual se baila relacionada en 89 U. S. (22 Wall) empezan-do en la página 527. El Juez Swayne leyó un dictámen muy extenso y bien razonado, del que citamos los siguien-tes párrafos:
“La sociedad, en cuanto concierne á ha cuestión de derecho, era igual á todos los demás enagenatarios de los Estados Unidos. No se puede decirr en sentido extrieto, que la imposición de contribu-ciones sea una disminución del valor de los terrenas. Si el Con-greso lo hubiese pensado así, la habría prohibido. La sujeceión á la imposición le contribuciones es un incidente de todos los bienes raíces.- La exención es una excepción. Cuando se la reclama como .efectiva, debe ser demostrada claramente.” . ...
“La disposición del artículo 37 de la Ley de 1871, por la que se eximen los terrenos especificados de la imposición de contribucio-*333nes locales durante tres años, á contar desde el primero de Abril de 1873, cuyo período no ha transcurrido todavía, no era un con-trato. No-había estipulación de prestaciones mutuas. No se le exi-gió á la sociedad hacer nada, y dicha sociedad no hizo nada en compensación. Entre individuos, esa estipulación pertenecería á la. categoría de pactos nulos. Dicha estipulación no tiene un carácter más elevado porque una de las partes era un Estado y la otra nna Corporación, ni porque se le dió la forma ele una ley. Era la pro-mesa de una gracia, cuya promesa se hizo expontáneamente, y la cual podía cumplirse, cambiarse ó revocarse á voluntad.”
“La facultad de imponer contribuciones es vital para las funció-, nes de Gobierno. Contribuye á sostener el pacto social y á darle eficacia. Su objeto es fomentar eL bienestar general. Alcanza á los intereses de cada miembro de la comunidad. Dicha facultad pue-de ser restringida por contratos en casos especiales para el bien público, cuando tales contratos no estén prohibidos. No debe ha-ber presunciones á su favor. Toda duda razonable debe ser re-suelta en su contra. En los casos en que tal contrato existe, debe escudriñársele rigurosamente, y no debe permitirse nunca que sea ampliado ya sea en su duración ó ya en su alcance, más allá de lo que claramente exijan los términos de la concesión. Tal 'Contrato es 'derogatorio del derecho público, y limita un deber establecido para el bien de todos.”
Tucker v. Ferguson 89 U. S. (22 Wall) 573, 574, 575.
La doctrina enunciada y el fallo dictado en la causa de Tucker y. Ferguson (22 Wall 527), fueron confirmados en un caso subsiguiente, ocurrido en Wisconsin, en Octu-bre de 1876. Era la causa de West Wisconsin R. R. Co. v. Supervisors of Trempealeau County, 93 U. S. 597 et seg.
.El Juez Swayne, que también era Ponente en dicha causa, refiriéndose á la anteriormente mencionada, y ci-tando partes de la,misma, dice:
“Declararnos en el presente caso, como hemos declarado en aquél, que las exenciones de que se trata, eran gracias- ofrecidas por el Es-tado sin elemento alguno de contrato. No había ninguna prome-sa, ni insinuación de la intención de que dichas exenciones habían de ser irrevocables, ó que las leyes en cuestión no habían de- es-*334bar en todo tiempo sujetas á derogación ó modificación en la misma forma que otras leyes. Si hubiere existido una intención distin-ta, se la habría sin duda manifestado claramente mediante las palabras empleadas. No se hubiera expuesto tal intención á tropezar con los posibles resultados de una lucha y conflictos como los que han ocu-rrido'en este litigio.”
“El Estado eligió seguir dispensando la gracia por algún tiem-po, y después la suprimió., La exención concedida por ambas leyes fué derogada, un año antes de que se emitieran las cédulas de la última serie y antes de que transcurriera el primer término ó do que empezara el segundo. El Estado hizo 'aquello para lo cual te-nía un derecho no restringido. En tales casos, una duda razo-nable es fatal para la reclamación. Toda presunción es prima facie en sn contra. Solo cuando los términos de la concesión son de-masiado explícitos para permitir buenamente alguna otra interpre-tación, es que puede tener apoyo dicha proposición. Providence Bank v. Billings, 4 Pet. 561; Christ Church v. Philadelphia, 21 How. 302; Gilman v. Sheboygan, 2 Black, 513; Herrick v. Randolph. 13 Vt. 531; Easton Bank v. Commonwealth, 10 Penn. St. 450; People v. Roper, 35 N. Y. 629.”
“Declaramos que la conclusión que hemos enunciado, es la ley (pie rige en el presente caso. No tenemos nada que ver con la ética del mismo. Ese punto no se halla sometido á nuestra considera-ción.”
Esto nos lleva en la corriente de autoridades al caso de Welch v. Cook, 97 U. S. 541, 'que es el en que se apoya principalmente el Fiscal, en su informe oral ante esta Corte. En dicho caso aparece que el Distrito de Columbia que en esa época tenía Asamblea Legislativa, estableció una ley disponiendo que toda propiedad real y personal, que en lo futuro fuera reahnente utilizada para fines ma-nufactureros, estaría exenta del pago de contribuciones, durante un período de diez años. Más tarde la Asamblea Legislativa del Distrito de Columbia fué abolida por el Congreso de los Estados Unidos, y sé estableció una ley imponiendo ciertas contribuciones á todos los bienes raí-ces en dicho Distrito, á excepción de los pertenecientes á *335los Estados Unidos y al Distrito de Columbia y los utili-zados para fines educativos y caritativos, derogando así la ley por la cual se exoneraba á los bienes raíces dedica-dos á fines manufactureros. Welch y otros, que habían invertido su dinero en empresas manufactureras dentro de dicho Distrito, entablaron demandas para impedir la recaudación de contribuciones, y reclamando la exención en virtud de la Ley de la Legislatura. La causa finalmen-te llegó al Tribunal Supremo de los Estados Unidos, y el Juez Hunt leyó el dictámen del Tribunal. Todo el dictá-.. men es digno de una cuidadosa lectura y consideración; sin embargo, citaremos solamente dos párrafos:
“Bajo estas circunstancias, y puesto que la ley tenía un preám-bulo en forma de una explicación de que se hacía esta recauda-ción de contribuciones pana sostener al Gobierno y mantener su crédito, es evidente que la ley del Congreso tuvo por objeto crear un sistema por separado, y que fuera independiente de la acción de todos los Congresos anteriores. Otras distintas exenciones ha-bían existido anteriormente; no se había adoptado ningún si.stema fijo. La Ley de la Asamblea, Legislativa de 1871, fijando las con-tribuciones para aquél año, consignaba más de cuarenta exenciones, cuya circunstanciada relación ocupaba una página entera en el li-bro de Estatutos, (pag. 26) ; la ley del mismo cuerpo legislativo en que se fijaron las contribuciones para el año 1872, eximió sola-mente las casas parroquiales, las iglesias, el terreno en que se ha-llaban fabricadas, y los Cementerios (pag. 109) ; en dicha ley se declara, que 'se impondrán contríbubíones sobre todos los bienes raí-ces, á excepción de los expresamente exceptuados por la misma; nosotros creemos que el sistema de contribuciones, al comprender lo que debía pagar contribuciones, los tipos de las mismas y sus exenciones, tuvo por objeto establecer un sistema independiente, ‘abolir imposiciones ó exenciones existentes, y formar un sistema completo por sí mismo.”
“Tampoco podemos estimar que este proceder envuelva una des-mallad contra el dueño de 1-a propiedad manufacturera.. Admi-liendo, coano debe admitirlo y lo admite el demandante, que la exención ele su propiedad era un neto de liberalidad de la Legis-latura, sabía al aceptar dicha exención, que ella estaba sujeta á revocación en cualquiera época en que la Legislatura local ó el Con-*336greso creyeron que el interés público así lo exigía. El no podía menos de comprender que la imposición de una contribución del tres por ciento sobre el valor de la propiedad en "Washington, y del dos y medio por ciento sobre el de la propiedad en Georgetown, creaba un gravamen oneroso. Otros sufrían ese gravamen lo' mis-mo que él, y-es natural suponer que el Congreso consideraba como un deber, el aminorar la carga de la contribución basta donde fue-. ra justo, mediante el aumento de las cosas sujetas á dicha carga.”
Welch v. Cook. 97 U. S. 544, 545.
Aunque no es una práctica que debe seguirse en gene-' ral, la de hacer largas citas de autores de texto en los dic-támenes de los Tribunales de Apelación, sin embargo, co-mo en el presente caso la discusión lia tomado grandes proporciones, y no parece haber entre los miembros del Colegio local de Abogados, gran familiaridad con los principios-elementales que rigen en el presente caso, se-' gún éste se entiende en el - Continente, una discusión to-mada de un libro de texto que está umversalmente recono-cido como uno de los mejores de su clase, puede que no huelgue.
Aquél eminente jurista, Thomas M. Cooley, quien du-rante tantos años fué un adorno del Tribunal Supremo de Michigan, en su gran obra sobre contribuciones, que tan-tas veces ha sido citada por los Tribunales más altos del Continente americano, que le impartieron su conformi-dad, al resumir los dictámenes judiciales concordantes., conforme lian sido emitidos por los Tribunales, y aña-diendo y aportando á los mismos su propia sabiduría, dice:
“EL PODER .DE IMPONER CONTRIBUCIONES ES UN IN-CIDENTE ele la soberanía. — El poder de imponer contribuciones es un incidente ,de la soberanía, y lo posee el Gobierno sin que lo haya sido expresamente conferido por el Pueblo. Es un poder legisla-tivo, y cuando el Pueblo, por su constitución, crea am Departamen-to al cual confiere el poder de hacer leyes, él de imponer contribu-ciones es conferido -como parte del poder general. Aun tratándose de un gobierno ilegal, con tal que por el 'momento' sea un gobier-*337no de hecho, que sostenga su autoridad -é imponga obediencia á sus leyes, puede ejercer el poder de imponer contribuciones, y tal po-der, hasta donde haya sido puesto completamente en vigor, debe ser reconocido como legal. Pero la denribaeicin del gobierno dé hecho, derriba también el poder; y el gobierno legal no se pres-tará en adelante par-a hacer efectivas las contribuciones no recau-dadas.
‘"‘Toda cosa á la cual se extiende el poder legislativo, puede ser sujeta á la imposición de contribuciones, ya sea una persona, ó pro-piedad, ó posesión, franquicia ó prilegio, ú ocupación ó derecho. Nada excepto una expresa limitación constitucional de la autori-dad legislativa, puede excluir una cosa comprendida en dicha auto-ridad, del alcance del poder de imponer contribuciones, si la Le-gislatura, á su diseresión, en cualquier tiempo designare dicha co-sa para fines rentísticos. Y no solamente es el poder ilimitado en su alcance, en cuanto á las cosas sujetas á él, sino que por su pro-pia naturaleza no reconoce límites y puede dársele la extensión 'que el gobierno considere oportuna. Por lo tanto puede ser ejer-citado repetidas veces sobre las mismas cosas hasta el extremo de agotarlas y arruinarlas, y de esta manera puede llegar á ser un ■poder destructivo. ' Si el poder amenaza con el abuso, se debe buscar garantía en la responsabilidad de la legislatura que impo-ne la contribución, para ante sus comitentes, quienes deben pagarla. La Judicatura no puede conceder ninguna reparación contra con-tribuciones opresivas, mientras la-legislatura al imponerlas se man-tenga dentro de los límites de su autoridad, y no infrinja nin-guna ' disposición expresa de la Constitución. El determinar la necesidad de imponer tal contribución, corresponde á la discre-ción legislativa, y es ó puede ser una necesidad urgente que no admita el derecho de propiedad ú otros derechos del ciudadano, que se opongan á ella, mientras no esté satisfecha.
Cooley on Taxation, pp. 5 & 6.
“RESTRICCION Ó RENUNCIA DEL PODER POR CON-TRATO.- — En algunos casos se vé que la Legislatura del Estado ha dado en garantía al propio Estado de un modo -definitivo y formal, al efecto de que, con respecto á -determinadas cosas sujetas á contri-bución, se abstendría de imponerle ninguna, clase de las mismas, ya perpetua, ya temporalmente, ó que las impondría solamente hasta cierto límite. Tales garantías son comunmente impolíticas é- impru-dentes, y siempre existe la probabilidad de que, si sou sostenidas, puedan llegar al extremo de menguar el poder soberano del Estado *338de ejercer sus funciones habituales. Por esta- razón, ha habido .siem-pre una fuerte protesta contra la doctrina de que constitucional-mente puedan darse tales garantías; insistiendo los que protestan en que ninguna legislatura tiene capacidad para limitar el poder de su sucesor, sino que debe trasmitir á los que vengan después, el pleno poder que recibió de su predecesor. Pero el Tribunal Supremo Federal, en una causa primitiva eu que se trataba de un Estado que había cambiado terrenos con una tribu iidígena, y es-tipulado por una ley que los terrenos traspasados á los indios no habían de ser en lo sucesivo objeto de ninguna contribución, de-cidió que tal estipulación era obligatoria para el Estado, como un contrato; 'que el Estado no podía imponer contribuciones en contra-vención á dicha estipulación, y que la exención era aprovechable en favor de aquellos que más tarde, con permiso legislativo, compraron los terrenos á dichos indios." El contrato deriva su carácter de in-violabilidad de la cláusula de la Constitución de los Estados Unidos, cohibiendo á los Estados la promulgación de ninguna ley que resulte eu menoscabo de la fuerza, obligatoria 'de los contratos; una cláusula que es aplicable á los contratos de Estados al igual que á los de in-dividuos.
"La garantía, sin embargo, para constituir un contrato, debe tener sus elementos, y los elementos esenciales son consentimiento y prestación. El consentimiento á la exención por parte del Estado, nó es nunca suficiente de por sí; sino que el Estado debe recibir algo por la renuncia, ó la otra parte debe ceder alguna cosa que pueda considerarse -('.orno una compensación legal. En el primer '•aso á que se ha hecho referencia, la prestación era manifiesta, pues el Estado estaba enagenando sus terrenos, y ofrecía la exención de contribuciones como un estímulo para conseguir mejores propo-siciones de la otra parte.
Así es (pie si la Legislatura, por medio de una ley y á fin de ase-gurar el establecimiento de una institución benéfica, concede una carta constitucional á una Corporación, declarando en dicha carta, que la propiedad 'de la misma estará exenta de contribución, y si unas personas, confiadas en ello, invierten sus recursos en realizar el objeto de la ley, de este modo se ha pactado una prestación corre-lativa á la promesa del Estado. El caso sería aún más claro si el Estado recibiera un bono por la concesión, de una franquicia, esti-pulando en la concesión la exención del pago de contribuciones, ó si la concesión fuere hecha á una Corporación, la renuncia por ésta de algunos derechos valiosos.
*339El contrato de exención puede ser perpétuo ó limitado á un pe-ído do determinado, y puede ser de las contribuciones en general, ó de una parte de las mismas, y también puede consistir en una limita-ción de la contribución 'dentro de cierto círculo. Los mismos prin-cipios son aplicables en cada caso. En los casos en que se especifica una suma, ó un tanto por ciento sobre la valoración ó sobre ingresos ó entradas, en cualquiera forma, esto tiene el carácter de una con-mutación de contribuciones, aceptando el Estado que la suma desig-nada es, bajo las circunstancias un verdadero equivalente de la suma á que ascenderían las contribuciones corrientes, ó á la exacta proporción que la persona con quien se hace la transacción, debiera, pagar, y el poder de conmutar de este modo, aunque esté expuesto á abusos, está fuera de duda. Y esta regla es aplicable cuando se paga un bono por la completa futura exención, en la misma exten-sión y por las mismas razones, que cuando la conmutación se hace por un pago anual.
Está -perfectamente sentado, sin embargo, que una excepción que se haya concedido meramente por motivos de política de Estado, y cuando el Estado y el ciudadano no se hallan sobre una base de transacción y prestación, ¡debe considerarse solamente como la ex-presión de Ja voluntad actual del Estado con respecto al asunto; y la ley por la que se conceda dicha exención, está al igual de las leyes en general, sujeta á modificaciones ó derogación á discreción de la Legislatura, y no tiene importancia el que durante su vigencia' al-guna de las -partes haya procedido confiando en ella. Asimismo está declarado que el contrato debe estar redactado claramente. Siendo el poder de imponer contribuciones esencial -para la misma existencia del Estado, no puede haber presunción de que haya sido abandonado ó restringido, y quienquiera que pretenda que lo ha sido, debe estar en condiciones de -probar en términos claros que consta la intención de hacerlo, y que existió prestación para ello. Y cuando se ha hecho el contrato de este modo, no puede ser am-pliado por deducción más allá del exacto sentido de sus términos. Como se ha dicho por el Tribunal Supremo Federal, “si al hacer una lógica interpretación -de la ley, existe una duda razonable acerca de la existencia -del contrato, esta duda debe resolverse á favor del Estado. En otras palabras, el texto usado debe ser tal que interpretado lógicamente, no deje lugar á controversias.”
“Por repetidas decisiones del Tribunal Supremo Federal, se ha determinado autoritativa y concluyentemente que la carta constitu-cional de una Corporación Privada debe considerarse como un contra-*340to entre los individuos de ]a Corporación de una parte y el Estado de la otra; y cualesquiera que sean las estipulaciones, contenidas en la misma con el objeto de beneficiar á los miembros de la Corpo-ración, y producir el efecto de un estímulo sobre ellos para aceptar la carta constitucional, son promesas hechas por parte del Estado, basadas en una estipulación de- compensación mutua válida y sufi-ciente, y no están sujetas á revocación, excepto con el consentimiento de la Corporación misma. Las estipulaciones respecto á la imposición de contribuciones, se hallan comprendidas en este principio y son por lo tanto irrevocables, y no están sujetas á cambios por la sola voluntad del Estado, en perjuicio de las personas á cuyo favor se lian hecho. Pero el derecho de enmendar ó revocar puede reser-varse en la carta constitucional, y cuando se ha hecho esa reserva, forma parte del contrato y puede ejercitarse por el Estado á volun-tad, á menos que se hayan impuesto condiciones con respecto á su ejercicio, en cuyo caso deben observarse dicha condiciones. Para evitar la fuerza del principio 'de que la carta constitucional de una Corporación es un contrato, cuyo principio muchas veces produce efectos inesperados y tal vez injustos para el público en general, los pueblos de algunos de los Estados ban dispuesto expresamente' en sus constituciones, que todas las1 cartas constitucionales de in-corporación particular, concedidas por la Legislatura, estarán sujetas á enmendatura- ó revocación, á voluntad de aquella. Una disposición de esta naturaleza es una limitación del poder de Ja legislatura para conceder cartas constitucionales, y aunque no podrá afectar á nin-guna de las que existen cuando expieza á regir, dá la calidad de modi finable y revocable á cualesquiera cartas constitucionales que se concedan después; y todas las personas que las acepten, lo hacen .con pleno conocimiento de tal circunstancia. Las cartas constitucio-nales aún así son contratos, pero contratos con el derecho reservado por parte del Estado, de enmendarlos ó restringirlos. La regla sería la misma si la carta constitucional fuera concedida, estando vigente una ley general del Estado, (pie declarase que todas las concesiones de esa clase habían de estar sujetas al poder legislativo de alteración ó revocación-; pues los concesionarios aceptarían sus franquicias con conocimiento de tal 'declaración, quedando dichas franquicias limitadas por la misma.
“Los contratos de un Estado, al igual de los de individuos par-ticulares, pueden ser .modificados indefinidamente con sujeción á las disposiciones constitucionales si es que las hay — que tenga refe-rencia á dicho derecho, mediante el consentimiento mutuo de las *341partes de dichos contratos, que eu el caso de una «arta constitu-cional de una .Corporación particular, serían el Estado ríe una parte, y los individuos de la Corporación de la otra. .El Estado consiente en la modificación si establece leyes que tengan tal efecto, y la Cor-poración, si acepta tales leyes.
Una regla distinta prevalece en el caso de las cartas de incor-poración municipal. Estas no son contratos, sino reglamentos de gobierno; y. si contienen disposiciones con respecto á la imposición de contribuciones, tales disposiciones, lo mismo que todo lo demás en la carta constitucional están sujetas á. cambios, á medida que cambie la opinión de la Legislatura respecto á cuestiones ele polí-tica y conveniencia, ó que el cambio de las circunstancias lo exija.”
Oooley on Taxation pp. 66, 67, 68, 69, 70, 7.1, 72 y 73.
Por un cuidadoso examen de estos extractos, de los dic-támenes del Tribunal Supremo délos Estados Unidos y del sumario contenido en el citado libro de texto, se verá que la minuciosa prueba practicada en todas esta serie de decisiones, y la cual es aplicable al caso pendiente ante este Tribunal, tiende á aclarar si existe ó no un contrato entre el Gobierno y el contribuyente. Si existe un con-trato, entonces, en virtud de la cláusula citada del inciso 10 del artículo 1 de la Constitución de los Estados Unidos, la imposición de contribuciones es ilegal y debe suprimir-se. Si no hay contrato, entonces la Ley de Lentas está en pleno vigor, y las contribuciones deben imponerse y re-caudarse. Nosotros somos del parecer de que, para que exista un contrato entre el Estado y uno de sus ciudada-nos, ya sea una persona particular, ó ya una Corporación, lo mismo que entre dos individuos, se necesita una estipu-lación de compensación mútua que constituya el móvil do las dos partes; de lo contrario sólo existe lo que en uno de los dictámenes citados, se denomina un pacto nulo. En otras palabras, á menos que se le exija al contribuyente que haga algo y que liaya hecho algo en beneficio del Es-tado, no podrá pretender que la exención ó reducción que se le haya concedido en sus contribuciones constituya un contrato y que por esa razón sea irrevocable.
*342Una compensación mutua puede definirse como “algún beneficio 'que una de las partes contratantes deriva de la otra ó que una de dichas partes consiente en conferir á la otra, y á cuyo beneficio el beneficiado no tenía derecho an-teriormente ; y por otra' parte, algún perjuicio que una de las partes contratantes sufra ó acepte, y que no sea el que anteriormente, estaba obligado á sufrir; siendo ese beneficio y ese perjuicio en un lado ó en el otro, el alicien-te para la celebración del contrato.
¿Ha recibido la Isla algún beneficio, ó han sufrido los contribuyentes algún perjuicio con motivo de la conce-sión reclamada en virtud de la Ley española? ¿No han sido todos los beneficios á favor de los que aceptaron la concesión? No han sido compensados con gran exceso de todas las sumas de dinero que han gastado? Hasta la mayor salubridad de la comarca, la gozan exclusivamente ellos y sus inquilinos. ¿Por qué había de exigirse á sus convecinos, contribuir con una suma mayor para el soste-nimiento del Gobierno, para disminuir así. la carga de es-tos hacendados de caña? Lo han hecho durante vatios años, pero ¿ no ha llegado ya .el momento de que tales des-igualdades en las cargas de gobierno deban cesar ?
En el caso de que se trata ante este Tribunal, no hay na-da absolutamente que indique, ni nada consta en los autos que demuestre que los Señores Guerra hayan hecho algo ó que hayan sufrido alguna pérdida ó inconveniencia en virtud de la cual pudieran pedir al Gobierno que se redu-jeran sus contribuciones ó que se les eximiera del pago de las mismas. Es cosa fuera de duda que el Gobierno no de-rivó beneficio alguno de ninguno de esos actos. Todo el beneficio derivado de sus actos respecto á la finca conoci-da por “Blandito” para la cual se reclama la exención, fué aplicado á su misma propiedad. Es cierto que la fin-ca pudo ser lograda mediante el saneamiento y desecación de ciénegas; puede ser que terrenos baldíos hayan sido puestos en cultivo, y pueden haberse hecho otras invertí o*343nes y mejoras; pero en recompensa de eso, los autos ¡de-muestran la probabilidad de que la salud de sus familias y de sus inquilinos y empleados haya sido afianzada, y que han tenido anualmente grandes cosechas de caña de azú-car; y que el Gobierno Insular no participó en un solo centavo de esos beneficios y ganancias.
El hecho ulterior de que ese privilegio, que los referi-dos señores obtuvieron del Gobierno español en 1896, no fué perturbado por el Gobierno americano, ni revocado hasta la promulgación de la ley de Rentas por el Gobierno Insular, en 31 de Enero de 1901, no apoya la pretensión que se trata de sostener/
Aunque el Gobierno dominante en la Isla, tenía el de-recho proceder' con respecto á este asunto en cualquiera época, no estaba obligado á proceder sino hasta que pare-ciera oportuno' hacerlo, según la opinión de sus autorida-des legislativas. La. demora en la derogación resultaba .en beneficio de los apelados, y ellos no pueden quejarse de la misma, ni reclamar nada por ella, excepto los beneficios incidentales que naturalmente nacen de las reducciones y exenciones temporales. No hay nada absolutamente en .el presente caso que sea análogo á un “estoppel7’ ó sea un acto ó manifestación por parte del Gobierno que obligue á éste ó á sus funcionarios, á respetar ó perpetuar el privi-legio temporal gozado por los apelados.
Es inútil prolongar esta discusión que ya excede los lí-mites ordinariamente concedidos á las causas de esta ín-dole é importancia. Faltando en la transacción entre el Gobiérno y los contribuyentes una estipulación de com-pensación múto.a, no pudo haber un contrato válido, y, por lo tanto, la ley de exención establecida por la Reina de España en 1869, debe considerarse derogada por la Ley de Rentas de la Asamblea Legislativa de Puerto Rico, el 31 de Enero de 1901. Por esta y las demás razones con-signadas en la presente, debe revocarse el fallo del Tribunal de Distrito, y dictarse sentencia á favor del Gobierno *344Insular, permitiendo al Tesorero recaudar las contribu-ciones impuestas, y denegando el auxilio solicitado por los apelados é imponiéndoles todas las costas del procedi-miento, tanto en este Tribunal como en el inferior.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández y Figueras.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.